RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2 MONTH PERIOD THEN ENDED PRESENTED WITH COMPARATIVE FIGURES GLOSSARY OF TERMS The following are not technical definitions, but they are helpful for the reader’s understanding of some terms used in the notes to the unaudited consolidated condensed interim financial statements of the Company. Terms Definitions BLL Bodega Loma La Lata S.A. CAMMESA Compañía Administradora del Mercado Eléctrico Mayorista S.A. CIESA Compañía de inversiones de energía S.A. Citelec Compañía Inversora en Transmisión Eléctrica Citelec S.A. CPB Central Piedra Buena S.A. CTG Central Térmica Güemes S.A. CTLL Central Térmica Loma La Lata S.A. CYCSA Comunicación y Consumos S.A. EASA Electricidad Argentina S.A. Edenor Empresa Distribuidora y Comercializadora Norte S.A. Edesur Empresa Distribuidora Sur S.A. ENRE National Regulatory Authority of Electricity FO Fuel Oil FOCEDE Fund works of consolidation and expansion of electrical distribution FONINVEMEM Fund for Investments required to increase the electric power supply in the WEM FOTAE Works Administration Trust Transport for Electricity Supply FRD Flow for debt repayment Foundation Pampa Energía Foundation committed to education GO Gas Oil Greenwind Greenwind Argentina S.A. HI Hydroelectric HIDISA Hidroeléctrica Diamante S.A. HINISA Hidroeléctrica Los Nihuiles S.A. HRP Hours Power Compensation 1 GLOSSARY OF TERMS: (Continuation) Terms Definitions IAS International Accounting Standards ICBC Industrial and Commercial Bank of China (Argentina) S.A. IEASA IEASA S.A. IFRS International Financial Reporting Standards INDISA Inversora Diamante S.A. INNISA Inversora Nihuiles S.A. IPB Inversora Piedra Buena S.A. LVFVD Sales Liquidations with Maturity Date to be Defined MEyM Ministry of Energy and Mining MMC Cost Monitoring Mechanism Orígenes Retiro Orígenes Seguros de Retiro S.A. Orígenes Vida Orígenes Seguro de Vida S.A. PACOSA Pampa Comercializadora S.A. PEPASA Petrolera Pampa S.A. PEPCA PEPCA S.A. PISA Pampa Inversiones S.A. PP Pampa Participaciones S.A. PP II Pampa Participaciones II S.A. PYSSA Préstamos y Servicios S.A. RTI Tariff Structure Review SACME Centro de Movimiento de Energía S.A. Salaverri, Dellatorre, Burgio & Wetzler Salaverri, Dellatorre, Burgio y Wetzler Malbran Abogados Sociedad Civil SADI Argentine Interconnection System SE Secretary of Energy / Secretary of Electric Energy SSETTyDEE Subsecretaría de Energía Térmica, Transporte y Distribución de Energía Eléctrica 2 GLOSSARY OF TERMS: (Continuation) Terms Definitions TG Gas turbine TGS Transportadora de Gas del Sur S.A. The Company / Group Pampa Energía S.A. and its subsidiaries Transba Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires Transba S.A. Transelec Transelec Argentina S.A. Transener Compañía de Transporte de Energía Eléctrica en Alta Tensión Transener S.A. TV Steam turbine VAT Value Added Tax VCP Short-term securities 3 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION As of March 31, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Note ASSETS NON CURRENT ASSETS Investments in joint ventures 8 188,407,914 223,918,951 Investments in associates 9 - 123,237,325 Property, plant and equipment 10 15,541,556,994 14,508,403,073 Intangible assets 11 727,354,460 734,167,886 Biological assets 1,843,463 1,853,667 Financial assets at fair value through profit and loss 12 70,630 2,578,182,705 Deferred tax assets 13 324,528,989 52,279,953 Trade and other receivables 14 1,315,341,798 1,228,528,576 Total non current assets 18,099,104,248 19,450,572,136 CURRENT ASSETS Biological assets - 245,361 Inventories 228,714,428 225,462,790 Financial assets at fair value through profit and loss 12 3,917,640,664 4,081,019,508 Derivative financial instruments 18,222,590 197,150 Trade and other receivables 14 5,490,675,387 4,875,514,245 Cash and cash equivalents 898,313,162 516,597,918 Total current assets 10,553,566,231 9,699,036,972 Assets classified as held for sale 33 2,885,119,824 - Total assets 31,537,790,303 29,149,609,108 4 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION (Continuation) Note SHAREHOLDERS´ EQUITY Share capital 15 1,695,859,459 1,695,859,459 Additional paid-in capital and other reserve 1,231,483,268 1,231,483,268 Legal reserve 51,462,158 51,462,158 Voluntary reserve 977,780,998 977,780,998 Retained earnings 3,672,687,778 3,065,089,423 Other comprehensive loss (31,086,202) (31,086,202) Equity attributable to owners of the company 7,598,187,459 6,990,589,104 Non-controlling interest 1,455,969,624 1,390,609,148 Total equity 9,054,157,083 8,381,198,252 LIABILITIES NON CURRENT LIABILITIES Trade and other payables 16 3,360,680,376 2,698,769,957 Borrowings 17 7,311,445,107 6,684,746,241 Deferred revenue 167,389,041 153,815,820 Salaries and social security payable 84,792,106 80,039,338 Defined benefit plans 276,286,639 264,454,859 Deferred tax liabilities 13 628,537,842 591,588,053 Income tax and minimum notional income tax provision 560,410,998 271,767,729 Taxes payable 133,559,355 127,538,023 Provisions 18 366,698,243 313,778,975 Total non current liabilities 12,889,799,707 11,186,498,995 CURRENT LIABILITIES Trade and other payables 16 6,629,884,470 6,652,485,409 Borrowings 17 1,564,962,545 1,307,662,872 Deferred revenue 763,684 763,684 Salaries and social security payable 713,513,040 886,967,815 Defined benefit plans 53,070,323 46,089,380 Income tax and minimum notional income tax provision 161,756,462 138,949,721 Taxes payable 371,966,586 460,320,004 Derivative financial instruments - 18,081,410 Provisions 18 97,916,403 70,591,566 Total current liabilities 9,593,833,513 9,581,911,861 Total liabilities 22,483,633,220 20,768,410,856 Total liabilities and equity 31,537,790,303 29,149,609,108 The accompanying notes are an integral part of these restated unaudited condensed interim financial statements 5 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME (LOSS) For the three-month period ended March 31, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Note Revenue 19 4,226,730,175 1,678,016,816 Cost of sales 20 (3,278,902,668) (1,555,412,742) Gross profit 947,827,507 122,604,074 Selling expenses 21 (341,869,445) (192,870,532) Administrative expenses 22 (451,866,400) (247,006,162) Other operating income 23 453,801,799 93,254,817 Other operating expenses 23 (182,667,158) (94,029,393) Share of (loss) profit of joint ventures 8 (30,594,766) 3,548,527 Share of (loss) profit of associates 9 (2,653,210) 1,841,249 Operating profit (loss) before higher costs recognition and SE Resolution No. 32/15 391,978,327 (312,657,420) Income recognition on account of the RTI - SE Resolution No. 32/15 431,047,279 1,333,877,372 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 81,511,835 186,595,975 Operating income 904,537,441 1,207,815,927 Financial income 24 98,983,054 56,886,677 Financial expenses 24 (646,445,498) (339,793,108) Other financial results 24 409,096,305 556,257,531 Financial results, net (138,366,139) 273,351,100 Profit before income tax 766,171,302 1,481,167,027 Income tax and minimun national income tax (93,212,471) (319,195,902) Profit of the year 672,958,831 1,161,971,125 Other comprehensive income (loss) Items that will not be reclassified to profit or loss Remeasurements related to defined benefit plans - 409,389 Income tax - (143,286) Other comprehensive income (loss) of the period - 266,103 Comprehensive income of the period 672,958,831 1,162,237,228 6 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Continuation) Note Total profit of the period attributable to: Owners of the company 607,598,355 901,943,430 Non - controlling interest 65,360,476 260,027,695 672,958,831 1,161,971,125 Total comprehensive income (loss) of the period attributable to: Owners of the company 607,598,355 902,178,272 Non - controlling interest 65,360,476 260,058,956 672,958,831 1,162,237,228 Earnings per share attributable to the equity holders of the company during the period Basic earnings per share 25 0. 0.6862 Diluted earnings per share 25 0.3583 0.5807 The accompanying notes are an integral part of these restated unaudited condensed interim financial statements. 7 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY For the three-month period ended March 31, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Legal reserve Voluntary reserve Reserve for directors’ options Other comprehensive (loss) income Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2014 1,314,310,895 342,984,871 14,304,190 271,779,611 266,060,067 (32,191,096) 743,159,355 2,920,407,893 633,431,122 3,553,839,015 Profit for the three months - 901,943,430 901,943,430 260,027,695 1,161,971,125 Other comprehensive profit for the three months period - 234,842 - 234,842 31,261 266,103 Comprehensive profit for the three months period - 234,842 901,943,430 902,178,272 260,058,956 1,162,237,228 Balance as of March 31, 2015 1,314,310,895 342,984,871 14,304,190 271,779,611 266,060,067 (31,956,254) 1,645,102,785 3,822,586,165 893,490,078 4,716,076,243 Constitution of legal reserve - Shareholders’ meeting 04.30.2015 - - 37,157,968 - - - (37,157,968) - - - Constitution of voluntary reserve - Shareholders’ meeting 04.30.2015 - - - 706,001,387 - - (706,001,387) - - - Issuance of shares on exercise of stock options 381,548,564 883,272,106 - - (266,060,067) - - 998,760,603 - 998,760,603 Dividends attributables to non-controlling interest - (26,092,252) (26,092,252) Sale of interest in subsidiaries - 5,226,291 - 5,226,291 513,178 5,739,469 Profit for the nine months - 2,163,145,993 2,163,145,993 523,706,896 2,686,852,889 Other comprehensive loss for the nine months period - 870,052 - 870,052 (1,008,752) (138,700) Comprehensive (loss) profit - 870,052 2,163,145,993 2,164,016,045 522,698,144 2,686,714,189 Balance as of December 31, 2015 1,695,859,459 1,231,483,268 51,462,158 977,780,998 - (31,086,202) 3,065,089,423 6,990,589,104 1,390,609,148 8,381,198,252 8 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY (Continuation) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Legal reserve Voluntary reserve Other comprehensive (loss) income Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2015 1,695,859,459 1,231,483,268 51,462,158 977,780,998 (31,086,202) 3,065,089,423 6,990,589,104 1,390,609,148 8,381,198,252 Profit for the three months period - 607,598,355 607,598,355 65,360,476 672,958,831 Comprehensive profit for the three months period - 607,598,355 607,598,355 65,360,476 672,958,831 Balance as of March 31, 2016 1,695,859,459 1,231,483,268 51,462,158 977,780,998 (31,086,202) 3,672,687,778 7,598,187,459 1,455,969,624 9,054,157,083 The accompanying notes are an integral part of these restated unaudited condensed interim financial statements. 9 RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS For the three-month period ended March 31, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Note (restated) Cash flows from operating activities: Total profit for the period 672,958,831 1,161,971,125 Adjustments to reconcile net profit to cash flows generated by operating activities: Income tax and minimum notional income tax 93,212,471 319,195,902 Accrued interest 542,249,573 271,361,814 Depreciations and amortizations 20, 21 and 22 268,418,392 133,775,951 Constitution (Recovery) of accruals, net 21 and 23 17,602,342 1,686,428 Constitution of provisions, net 23 60,122,422 21,229,015 Share of (loss) profit of joint ventures and associates 8 and 9 33,247,976 (5,389,776) Accrual of defined benefit plans 20, 21 and 22 28,534,285 32,130,892 Net foreign currency exchange difference 24 118,201,473 87,000,520 Result from measurement at present value 24 (1,423,781) (14,200,204) Changes in the fair value of financial instruments (553,148,798) (630,650,534) Result from repurchase of corporate bonds 24 (42,405) - Results from property, plant and equipment sale and decreases 23 1,109,326 333,811 Consumption of materials 2,881,661 1,221,484 Revenue recognition from CAMMESA finance - (4,350,625) Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes (81,511,835) (186,595,975) Income recognition on account of the RTI - Res. SE No. 32/15 - (464,803,241) Provision for decommissioning of wells 24 31,295,085 1,592,687 Compensation agreements 21, 22 and 23 99,855,146 34,565,420 Other expenses FOCEDE 23 13,974,887 8,733,299 Other financial results 3,243,116 2,463,516 Other (699,174) 155,513 Changes in operating assets and liabilities: Increase in trade receivables and other receivables (228,983,736) (273,523,633) Increase in inventories (3,251,637) (14,772,530) Decrease (Increase) in biological assets 245,361 (237,299) Decrease in trade and other payables (1,024,559,763) (467,751,701) Increase in deferred income 13,764,142 13,947,147 Decrease in salaries and social security payable (168,702,008) (142,671,915) Decrease in defined benefit plans (9,721,566) (14,203,495) Decrease in taxes payable (108,011,404) (27,411,898) Decrease in provisions (11,217,049) (5,048,099) Income tax and minimum notional income tax paid (128,648) (398,470) Funds obtained from PUREE (SE Resolution No. 1037/07) - 25,612,143 Proceeds from (Payments of) derivative financial instruments 96,619,821 (24,069,570) Subtotal before variations of accounts payable with CAMMESA (93,865,494) (159,102,298) Increase in account payable with CAMMESA in distribution 267,350,948 760,289,105 Net cash generated by operating activities 173,485,454 601,186,807 10 RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS (Continuation) Note (restated) Cash flows from investing activities: Purchases of property, plant and equipment (763,972,183) (586,313,064) Purchases of financial assets at fair value (26,234,505) (36,015,620) Proceeds from property, plant and equipment sale - 33,760 Proceeds from financial assets sale and amortization 120,563,648 137,319,240 Proceeds from financial assets' interest 933,716 31,362 Dividends received 6,819,571 - Loans granted (2,457,931) - Proceeds from guarantee deposits - 218,153,735 Recovery (Subscription) of investment funds, net 770,214,719 (774,206,733) Capital contribution in joint ventures - (475,000) Net cash generated by (used in) investing activities 105,867,035 (1,041,472,320) Cash flows from financing activities: Proceeds from borrowings 1,060,424,955 824,989,006 Payment of borrowings (732,661,108) (469,169,536) Payment of borrowings' interests (275,848,362) (114,494,001) Payment for repurchase of own debt (4,474,547) - Proceeds from Salaries mutuum - 166,816,000 Net cash geterated by financing activities 47,440,938 408,141,469 Increase (Decrease) in cash and cash equivalent 326,793,427 (32,144,044) Cash and cash equivalents at the beginning of the year 516,597,918 335,234,106 Foreign currency exchange difference generated by cash and cash equivalents 54,921,817 3,898,896 Increase (Decrease) in cash and cash equivalent 326,793,427 (32,144,044) Cash and cash equivalents at the end of the period 898,313,162 306,988,958 Significant Non-cash transactions: Acquisition of property, plant and equipment through an increase in trade payables (379,735,410) (227,572,706) Borrowing costs capitalized in property, plant and equipment (155,143,126) (71,382,330) Increase from offsetting of PUREE-related liability against receivables (SE Res. No. 250/13, subsequent Notes and SE Res. 32/15) - 10,618,797 Decrease from offsetting of liability with CAMMESA for electricity purchases against receivables (SE Res. No. 250/13, subsequent Notes and SE Res. 32/15) - (196,905,603) Decrease in borrowings through offsetting with trade receivables (16,320,606) (23,445,272) Increase in asset retirement obligation provision - (9,004,290) Amounts received from CAMMESA through FOCEDE - 477,827,000 (Constitution) Recovery of guarantee of derivative financial instruments, net through the delivery of financial assets at fair value through profit or loss 180,982,008 - Reclassification of assets classified as held for sale to property, plant and equipment 2,885,119,824 - Decrease from offsetting liability with CAMMESA from loans for consumption (mutuums) granted for higher salary costs (SE Res. No. 32/15) - (447,438,252) The accompanying notes are an integral part of these restated unaudited condensed interim financial statements. 11 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS For the three-month period ended March 31, 2016 presented with comparative figures (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 1 : GENERAL INFORMATION The Company is an integrated electricity company which, through its subsidiaries and joint ventures, is engaged in of the electricity generation, transmission and distribution in Argentina. In the generation business, the Company has an installed capacity of approximately 2,204MW, representing approximately 6.6% of Argentina's installed capacity, which, with the future addition of a 105MW expansion developed by its subsidiaries, will amount to 2,309Mw, thus reaching 6.9% of Argentina's installed capacity. In the transmission business, the Company jointly controls Citelec, which is the controlling company of Transener, that performs the operation and maintenance of the high-tension transmission network in Argentina which covers more than 14,500 km of lines of its own, and 6,200 km of lines of Transba. Both companies together carry 90% of the electricity in Argentina. In the distribution business, the Company, through Edenor, the largest electricity distributor in Argentina, distributes electricity to over 2.8 million customers throughout the northern region of Buenos Aires City and northwest of Greater Buenos Aires. In the oil and gas business, the Company controls PEPASA, a company established in 2009 for oil and gas production and exploration in Argentina, with operations in 5areas and 114productive wells. In other business, the Company conducts financial investment operations and it keeps investments in other companies that have complementary activities. Restatement of Financial Statements The Company has restated these unaudited consolidated financial statements to correct an error in the presentation of the cash inflows related to a financial assistance program granted by the Argentine Government to its subsidiary Edenor, through various loan agreements for the consumption and assignment of secured receivables, in order to pay the higher salary costs and also to cover the insufficiency of the funds deriving from the FOCEDE (the “loans for investments and salaries”). This restatement follows the conclusion of discussions of Edenor with the Staff of the U.S. Securities and Exchange Commission regarding the Staff’s comments relating to the presentation in the statement of cash flows of the financial assistance received from the Argentine Government through the loans for investments and salaries, as explained in Note 2.3.1.8 of the restated consolidated financial statement as of December 31, 2015. As a result of these discussions, the Company has restated the presentation of the cash inflows related to these agreements, placing more relevance on the fact that these agreements were instrumented as loans and not on the underlying reasons for these agreements, which was to provide an alternative source of cash inflows in the lack of increases in tariffs and review of the concession contract for the last 15 years. 12 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 1 : (Continuation) Accordingly, the Company’s statements of cash flows for the three months period ended March 31, 2015 have been restated to present the cash inflows related to such agreements within financing activities in the statement of cash flows, instead of operating activities as previously presented. Also, the increase in the balances of Edenor’s loans with CAMMESA for funds received by the FOCEDE for the three months period ended March 31, 2015 have been restated and are now presented as non-cash financing transactions in the supplementary disclosures to the statement of cash flows instead of operating activities as previously disclosed. The restatement, which is treated as the correction of an error under accounting rules, impacts only the statement of cash flows for the three months period ended March 31, 2015. As a result of the restatement, cash flows from operating activities have decreased by $ 166.8 million in 2015, with a corresponding increase for such amounts in the cash flows from financing activities. Of such amount, $ 166.8 million in 2015, did not result in future cash outflows, as they were offset with the grant received under SE Resolution N° 32/15, and disclosed as non-cash transactions under the “Decrease from offsetting liability with CAMMESA from loans for consumption (mutuums) granted for higher salary cost (SE Res. N° 32/15)” heading in the supplementary disclosures to the unaudited condensed interim Statement of Cash Flows for the three-month period ended March 31, 2015. Also, the amounts of $ 477.8 million in 2015, is now disclosed as non-cash transaction under the “Amounts received from CAMMESA through FOCEDE” heading in the supplementary disclosures to the unaudited condensed interim statement of cash flows. There are no impacts in the unaudited consolidated condensed interim statements of financial position, comprehensive income, or equity, nor in the basic and diluted earnings per share for profit attributable to the owners of the parent. Following the restatement, these Restated unaudited condensed interim Financial Statements for the three-month period ended March 31, 2016 and 2015 of the Company have been approved and authorized for issue by the Board of Directors on July 26, 2016. The effect of the restatement on the previously issued unaudited consolidated condensed interim statement of cash flows for the three-month periods ended March 31, 2015 is as follows: (All amounts in Pesos) (as reported) (adjustment) (restated) Cash flow from operating activities 768,002,807 (166,816,000) (1) 601,186,807 Cash flow from financing activities 241,325,469 166,816,000 (1) 408,141,469 Non cash transactions Amounts received from CAMMESA through FOCEDE - 477,827,000 (2) 477,827,000 Decrease from offsetting liability with CAMMESA from loans for consumption (mutuums) granted for higher salary costs (SE Res. No. 32/15) - (447,438,252) (3) (447,438,252) 13 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 1 : (Continuation) Corresponds to loans for salaries and were disclosed in the statement of cash flows under the heading “Increase in account payable and loans (MUTUUM) with CAMMESA in distribution”. See Note 2.3.1.8 of the restated consolidated financial statement as of December 31, 2015. Corresponds to loans for investments. See Note 2.3.1.8 of the restated consolidated financial statement as of December 31, 2015. Corresponds to the grant received under SE Resolution N° 32/15, issued on March 11, 2015 establishing the offsetting of the CAMMESA loans for salaries (2014 and 2015) with this grant. See Note 2.3.1.9 of the restated consolidated financial statement as of December 31, 2015. NOTE 2 : REGULATORY FRAMEWORK The main regulatory provisions affecting the electricity market and the activities of the company have been detailed in the financial statements for the year ended December 31, 2015, with the exception of the changes stated below. As a result of the energetic emergency, the MEyM has passed several resolutions. ENRE Resolutions No. 01/16 and 2/16, among other measures, established new seasonal electricity prices in the WEM and provided for their inclusion in the Distributors' tariff scheme, as well as for the implementation of a social tariff scheme and the reduction in such seasonal prices for certain tariff categories. Edenor and Edesur's new tariff schemes were approved through ENRE Resolutions No. 1/16 and 2/16. Later on, pursuant to SE Resolution No. 41/16, the 2016 Winter Seasonal Programming was approved, keeping the values approved in the Summer Seasonal Reprogramming (ENRE Resolution No. 1/16). Generation State of Emergency in the National Electricity Sector – New Seasonal Prices In December 2015, the National Government issued Executive Order No. 134/15 declaring a state of emergency in the electrical sector until December 31, 2017 and instructing the MEyM to adopt the necessary measures regarding the generation, transportation and distribution of electric power within the national jurisdiction to improve the quality of the supply and to guarantee the operation of the utility. SE Resolution No. 22/16 – Update of the Remuneration Scheme implemented by SE Resolution No. 95/13 and previously updated by SE Resolutions No. 529/14 and No. 482/15 On March 30, 2016, SE Resolution No. 22/16 was passed, which abrogated Schedules I, II, III, IV, V, VI and VII of SE Resolution No.482/15 (which in turn amended SE Resolutions No. 95/13 and 529/14) and provided for a retroactive updating —as from the economic transactions for the month of February, 2016— of the remuneration values for fixed and variable costs and for non-recurring maintenance works (the "Maintenance Remuneration”). 14 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) The remuneration scheme update comprises the following: i. Fixed Costs Remuneration: Classification or technology and scale $/MW-hrp TG units with power (P) > 50 Mw 108.8 TV units with power (P) < 100 Mw 180.9 TV units with power (P) > 100 Mw 129.2 HI units with power (P) ≤ 50 Mw 299.2 HI units with power (P) between 120 Mw and 300 Mw 107.8 Pursuant to SE Resolution No. 22/16, hydroelectric power plants operating and maintaining control structures in river courses (such as derivation channels or compensation reservoirs) and not having an associated hydroelectric power plant should consider a 1.20increase factor for the remuneration of fixed costs in the plant at the headwaters. ii. Variable Costs Remuneration: Classification or technology and scale Operating with: Natural Gas FO/GO Hydrocarbons $/MWh TG units with power (P) > 50 Mw 46.3 81.1 TV units with power (P) < 100 Mw 46.3 81.1 TV units with power (P) > 100 Mw 46.3 81.1 15 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Hydroelectric Units $/MWh HI units with power (P) ≤ 50 Mw 36.7 HI units with power (P) between 120 Mw and 300 Mw 36.7 In the case of pumping hydroelectric power plants, both the power generated and the power used for pumping should be considered. iii. Maintenance Remuneration: Classification or technology and scale $/MWh TG units with power (P) > 50 Mw 45.1 TV units with power (P) < 100 Mw 45.1 TV units with power (P) > 100 Mw 45.1 HI units with power (P) ≤ 50 Mw 16 HI units with power (P) between 120 Mw and 300 Mw 16 Receivables from WEM generators As of March 31, 2016 and December 31, 2015, the Company, through its generation subsidiaries, holds receivables with CAMMESA which, at nominal value, together with accrued interest, amount to a total $1,121.8 million and $1,016million, with an estimated recoverable value of $ 1,058.4 million and $ 978 million, respectively. Below its integration are detailed. a. LVFVDs pursuant to SE Resolution No.406/03 2004-2006. They have been assigned to FONINVEMEM in the amount of $48.7million and $ 51.2million including interest, and their estimated recoverable value amounts to $ 42.9million and $ 44.5million, respectively. b. LVFVDs pursuant to SE Resolution No.406/03 2008-2011. They have been allocated to the “2014 Agreement” in the amount of $ 532.2 million and $482.5 million, including interest, equivalent to their estimated recovery value. c. LVFVDs pursuant to SE Resolution No.406/03 2012-2013 and SE Resolution No. 95/13 2013-2015. These have been allocated to the “2014 Agreement” in the amount of $ 416.7 million and $ 403.2million including interest, and their estimated recoverable value amounts to $ 386 million and $ 371.9million, respectively. LVFVDs under the SE Resolution No. 95/13 Trust accrued during fiscal year 2016 in the amount of $26.9 million have not been recognized as income due to the uncertainty of their collection, as the investment projects to be financed with such LVFVDs are subject to approval by the SE. Therefore, they will be recognized as income for the period in which the project approval is verified and up to the amounts approved by the SE. 16 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) d. LVFVDs for Maintenance Remuneration in the amount of $ 97.3 million and $79.1 million, respectively, bound to cancel the funding approved by the SE previously authorized for maintenance work. They have been valued at their nominal value plus interest, net of partial advances received under CAMMESA funding, except in the case of HIDISA and HINISA, which are subject to approval by the SE and, therefore, these Companies have decided to recognize this remuneration as income for the period in which the approval for the maintenance is verified, until reaching the amounts approved by the SE. Regarding the 2015-2esources, as at the date hereof, generating subsidiaries have advanced in the study of projects seeking to obtain, with the prior SE approval, the automatic allocation of specific contributions which as of March 31, 2016 amount to $108,2 million. However, the change in administration in December 2015 prevented the execution of such agreements. Revenues from the 2015-2emuneration will be recognized from the approval of the investment projects and with allocation of the specific contributions. SE Resolution No. 21/16: Call to companies interested in offering new generation capacity As a result of the state of emergency in the National Electricity Sector, the SE issued Resolution No. 21/16 calling for parties interested in offering new thermal electric power generation capacity with the commitment to making it available through the WEM for the following periods: 2016/2017 summer; ii) 2017 winter, and iii) 2017/2018 summer. The terms for the call were established in SE Note No.161/16. The conditions applicable to the generation capacity to be offered include: i) a minimum 40MW power; ii) each generating unit should have a minimum 10MWpower; and iii) the equipment should have double fuel consumption capacity (with certain exceptions). The offeror should file its offer through two envelopes (a technical and an economic proposal). The economic proposal should provide for a Fixed Price (US$/MW-month) and a Variable Price (not associated with fuel, in US$/MWh). Successful bidders should enter into a “wholesale demand agreement” with CAMMESA on behalf of the distributors and with GUME. As at the issuance of these Condensed Interim Financial Statements, the Company is analyzing the conditions of the call for a possible participation. 17 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) New measures promoting projects in renewable energies In the month of October 2015, Act No. 27,191 was passed (regulated by Executive Order No. 531/2016) amending Act No. 26,190 on the promotion of renewable sources of energy. Among other measures, it provided that by December 31, 2025, 20% of the total demand for energy in Argentina should be covered with renewable sources of energy. To meet such objectives, it provides that the GUME and CAMMESA should cover 8% of their demand with such sources by December 31, 2017. Such percentage will increase every two years until reaching such objective. The agreements entered into with Large Users and Distributors' Large-scale users will not have an average price exceeding US$113/MWh. Additionally, it provides for several measures promoting for the construction of projects for the generation of energy from renewable sources, including tax benefits (advance VAT reimbursement, accelerated depreciation in income tax, import duty exemptions, etc.) and the creation of a fund for the development of renewable energies destined, among other objectives, to the granting of loans and capital contributions to the financing of such projects. Distribution a) Tariff Structure Review By means of MEyM Resolution No. 7/16, SE Resolution 32/15 was repealed and the ENRE was instructed to adopt measures, within its field of competence, to conclude the RTI before December 31, 2016. On April 1, 2016, the ENRE issued Resolution No. 55/16, which approves the program for the Review of the distribution tariff for the current year, establishing the criteria and methodologies for both the RTI process and the compensation and penalty system, together with a tentative schedule with a detail of the work plan to be submitted. As mentioned in the financial statements as of December 31, 2015, in Edenor’s opinion, the RTI must include, in addition to the definitive Electricity Rate Schedules, a review of costs, the required quality levels and other rights and obligations that would lead to an updated Concession Agreement, which, in turn, must provide for the definitive treatment to be given to all those issues, about which a decision is still pending, resulting from the non-compliance with the Adjustment Agreement, including the remaining balances and other effects caused by the partial measures adopted. These issues, among other, are the following: i) the treatment to be given to the remaining balances of the amounts received for the fulfillment of the Investment plan through the Loans for consumption (Mutuums) granted to cover the insufficiency of the funds deriving from the FOCEDE; ii) the conditions for the settlement of the balance outstanding with CAMMESA at the date of issuance of Resolution 32/15, for which purpose Edenor has submitted a payment plan; iii) the termination and liquidation of the FOCEDE in order to reach an agreement on the transfer thereof to the trustee and beneficiary. iv) the treatment to be given to the Penalties and Discounts determined prior and subsequent to the signing of the Adjustment Agreement. 18 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) b) Penalties The ENRE is empowered to control the quality levels of the technical product and service, the commercial service and the compliance with public safety regulations, as stipulated in the Concession Agreement. If the Distribution Company fails to comply with the obligations assumed, the ENRE will be entitled to apply the penalties stipulated in the aforementioned Agreement. By means of ENRE Note No. 120,151, which establishes the new criterion to calculate penalties, the Company is informed of the payment in Argentine pesos of the penalties stated in kWh. In those cases in which a penalty is imposed due to a deficiency in the quality of the commercial or technical service product, public safety or any non-compliance with the concession agreement, the kWh values must be applied to the calculation of the penalty amount, with average rate, cost of non-supplied electricity or any other economic parameter that could have been defined for such purposes, being the value in effect at the last day of the six-month period or analyzed period in which the event to be penalized is detected, with the increases recorded in the remuneration as a result of the increases and adjustments granted as of that date. The resulting amount will accrue interest at the 30-day lending rate of Banco Nación Argentina from such date to the date on which the customer’s account is effectively credited. Based on these guidelines, as of March 31, 2016, Edenor adjusted the penalties accrued and not yet issued based on ENRE Note No. 120,151, by applying the lending rate of Banco Nación Argentina to the amounts determined on the basis of the electricity rate effectively paid by customers at the end of the six-month period in which the penalizable event occurred. This caused an increase in the recorded liability of $ 129 million. Additionally, considering the aforementioned ENRE Note, Edenor is evaluating with the regulatory authority the scope of the provisions thereof with regard to all the penalties recorded. This includes, for example, clarifying the ENRE’s criterion to define what constitutes “remuneration” for purposes of determining the penalties accrued prior to April 15, 2016 and not yet issued, as well as the obligation to accrue interest on the penalties issued until the date of their cancellation or payment. If the term “remuneration” were interpreted by the ENRE as to include all the amounts received in the form of, for example, government grants, or if the accrual of interest on penalties issued were, in the ENRE’s opinion, applicable, the amount of the provision for penalties could increase significantly. The stance of Edenor Board of Directors is that the adjustment of the penalties, whether due to the aforementioned Note or to other situations, including the accrual of interest included in said Note, should not be applied to Edenor inasmuch as the delays incurred are the result of the regulatory authority’s delay in issuing those penalties. Additionally, in this same regard, Edenor believes that it is being penalized based on the quality levels required by the Concession Agreement, which could not be complied with not because of Edenor’s decision but because of the situation generated by the Grantor of the Concession’s non-compliance with the provisions of said agreement. 19 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Compensation payable to Customers On March 21, 2016, the ENRE issued Resolution No. 31/2016, pursuant to which it was provided that each small-demand residential customer (T1R) who had been affected by the power outages occurred between February 12 and 18 of the current year be paid a compensation of (i) six hundred pesos if the power cut lasted more than 12 continuous hours but did not exceed 24 continuous hours; (ii) nine hundred thirty-one pesos if the power cut lasted more than 24 continuous hours but did not exceed 48 hours; and (iii) one thousand sixty-five pesos if the power cut lasted more than 48 continuous hours. The total amount of the compensation payable to customers by way of discounts amounts to $ 73 million, which has begun to be credited to customer bills issued as from April 25, 2016. Oil and gas Gas Market Natural Gas Surplus Injection Promotion Program (the “Program”) On January 4, 2016, Executive Order No. 272/15 was passed, which dissolved the Committee created pursuant to Executive Order No. 1277/12 and provided that the powers assigned to this Committee would be exercised by the MEyM. As of March 31, 2016, accumulated income recognized under this item amounts to $1,116.2 million, out of which $419.8 million have been accrued during this period. It should be pointed out that the collection of such compensation depends on the Argentine Government's payment capacity. As at the issuance of these Condensed Interim Financial Statements, PEPASA has collected 100% of the Program’s compensations for the March 2013 – April 2015 period for a total amount of $ 244.7 million, and has outstanding receivables in the amount of $871.6million corresponding to the May 2015-March 2016 period. We may not guarantee that the Company will be able to properly collect the offered compensations, which might give rise to a claim to the Argentine Government. NOTE 3 : BASIS OF PRESENTATION These restated unaudited condensed interim financial statements for the three-month period ended on March 31, 2016 have been prepared in accordance with the provisions of IAS 34 "Interim Financial Reporting". This restated unaudited condensed interim financial information should be read in conjunction with the consolidated financial statements of the Company as of December 31, 2015, which have been prepared in accordance with IFRS, as issued by the IASB. These unaudited consolidated condensed interim financial statements are expressed in Argentine pesos. They have been prepared under the historical cost convention, modified by the measurement of financial assets at fair value. 20 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 3 : (Continuation) Theserestatedunaudited condensed interim financial statements for the three-month period ended March 31, 2016 have not been audited. The Company’s management estimates they include all the necessary adjustments to present fairly the results of operations for each period. The income for the three-month period ended March 31, 2016, does not necessarily reflect in proportion the Company’s results for the complete year. Comparative information Balances as of December 31, 2015 and for the three-month period ended on March 31, 2015, included in theserestatedunaudited condensed interim financial statements for comparative purposes, are derived from the financial statements at those dates. Certain reclassifications have been made to those financial statements to keep the consistency in the presentation with the amounts of the current period. NOTE 4 : ACCOUNTING POLICIES The accounting policies applied in these unaudited condensed interim financial statements are consistent with those used in the financial statements for the last fiscal year prepared under IFRSs, which ended on December 31, 2015, except for the changes described below. Assets classified as held for sale The assets and liabilities that have been made available for sale are classified as Assets available for sale when the carrying amount will be mainly recovered through a sale transaction, and this transaction is regarded as highly probable. These assets are valued at the lower of the carrying amount and fair value less costs of disposal. New provisions, modifications and interpretations which are not yet effective and have not been early adopted by the Company - IFRS 16 – Leases: On January 31, 2016, the IASB published IFRS 16, ‘Leases’, which replaces the current guidance in IAS 17. IFRS 16 defines a lease as a contract, or part of a contract, that conveys the right to use an asset (the underlying asset) for a period of time in exchange for consideration. Under IFRS 16 for leasing contracts it has to be recognize a lease liability reflecting future lease payments and a ‘right-of-use’ asset for almost all lease contracts. This is a significant change compared to IAS 17 under which lessees were required to make a distinction between a finance lease (on balance sheet) and an operating lease (off balance sheet). IFRS 16 contains an optional exemption for certain short-term leases and leases of low-value assets; however, this exemption can only be applied by lessees. The IFRS 16 is effective for annual reporting periods beginning on or after 1 January 2019. The Company is analyzing the implications of this new standard. 21 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 5 : CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS The preparation of these unaudited consolidated condensed interim financial statements requires the Company’s Management to make future estimates and assessments, to apply critical judgment and to establish assumptions affecting the application of accounting policies and the amounts of disclosed assets and liabilities, and income and expenses. Mentioned estimates and judgments are evaluated on a continuous basis and are based on past experiences and other reasonable factors under the existing circumstances. Actual future results might differ from the estimates and evaluations made at the date of preparation of these unaudited condensed interim financial statements. In the preparation of these unaudited condensed interim financial statements, management judgments on applying the Company’s accounting policies and sources of information used for the respective estimates are the same as those applied in the Financial Statements for the year ended December 31, 2015. NOTE 6 : FINANCIAL RISK MANAGEMENT The Company’s activities are subject to several financial risks: market risk (including the exchange rate risk, the interest rate risk and the price risk), credit risk and liquidity risk. No significant changes have arisen in risk management policies since last year. NOTE 7 : INVESTMENTS IN SUBSIDIARIES (a) Subsidiaries information Unless otherwise indicated, the capital stock of the subsidiaries consists of common shares, each granting the right to one vote. The country of the registered office is also the principal place where the subsidiary develops its activities. Country Main activity % Participation % Participation BLL Argentina Winemaking 100.00% 100.00% CTG Argentina Generation 90.42% 90.42% CTLL Argentina Generation 100.00% 100.00% IEASA Argentina Investment 100.00% 100.00% INDISA Argentina Investment 91.60% 91.60% INNISA Argentina Investment 90.27% 90.27% IPB Argentina Investment 100.00% 100.00% PACOSA Argentina Distributor 100.00% 100.00% PEPASA Argentina Oil 49.60% 49.60% PEPCA Argentina Investment 100.00% 100.00% PISA Uruguay Investment 100.00% 100.00% PP Argentina Investment 100.00% 100.00% PP II Argentina Investment 100.00% 100.00% Transelec Argentina Investment 100.00% 100.00% 22 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 8 : INVESTMENTS IN JOINT VENTURES Note At the beginning of the year 223,918,951 226,894,893 Capital increase 27.f - 475,000 Other decreases (4,916,271) (5,575,730) Share of (loss) profit (30,594,766) 3,548,527 At the end of the period 188,407,914 225,342,690 The Company has a co-controlling interest in Citelec, Transener’s controlling company. The Company’s equity in Citelec is 50%, and the latter holds 52.65% of the interests in Transener. This means that Pampa Energía indirectly holds 26.33% of the interests in Transener. The stock capital is composed of common shares, each granting the right to one vote. It is registered in Argentina, which is also the principal place where it develops its activities. For the valuation, its condensed interim financial statements as of March 31, 2016 have been used, which disclose the following items: Capital Stock in the amount of $554.3 million, loss for the period in the amount of $ 59.2 million and Shareholders’ Equity in the amount of 610.9 million. The following chart includes a reconciliation of the equity method value and the book value of the Company’s interest: Equity method value 148,383,281 168,315,197 Adjustments 40,024,633 57,027,493 Total investments in joint ventures 188,407,914 225,342,690 (1) Includes adjustments for repurchase of corporate bonds and depreciation of property, plant and equipment. 23 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 9 : INVESTMENTS IN ASSOCIATES Note At the beginning of the year 123,237,325 133,169,584 Dividends 27.g (4,000,000) - Share of (loss) profit (2,653,210) 1,841,249 Assets classified as held for sale 33 (116,584,115) - At the end of the period - 135,010,833 The Company holds an interest in only one associated company. Through PEPCA, the Company has a 10% interest in CIESA, a company holding 51% of TGS’s capital stock. TGS is the most important gas transportation company in the country, and it operates the biggest pipeline system in Latin America. In turn, it is the leading company in the production and marketing of natural gas liquids both for the domestic and the export market. It also provides comprehensive solutions in the natural gas area and, since 1998, TGS has also landed in the telecommunications area through its subsidiary Telcosur S.A. The capital stock of the associated company is composed of common shares, each granting the right to one vote. The associated company is registered in Argentina, which is also the principal place where it develops its activities. For the valuation of its interest in the associate, the condensed interim financial statements as of March 31, 2016 have been used, which disclose the following items: Capital Stock in the amount of $638.8 million, loss for the period in the amount of $26.5 million and Shareholders’ Equity in the amount of $817.6 million. The following chart includes a reconciliation of the equity method value and the book value of the Company’s interest: Note Equity method value 81,764,619 100,191,337 Adjustments 34,819,496 34,819,496 Assets classified as held for sale 33 (116,584,115) - Total investments in associates - 135,010,833 (1) Includes the increased value of investments in associated companies. 24 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 10 : PROPERTY, PLANT AND EQUIPMENT Original Values Type of good At the beginning Increases Decreases Transfers At the end Land 24,568,246 - - - 24,568,246 Buildings 392,606,755 - - 5,118,876 397,725,631 Generation equipment and machinery 2,147,088,583 2,470,825 (876,508) 24,541,691 2,173,224,591 Work and compulsory work performed 7,533,912 - - - 7,533,912 High, medium and low voltage lines 3,200,626,205 15,459 (2,372,146) 221,372,236 3,419,641,754 Substations 1,298,982,944 - - 163,916,845 1,462,899,789 Transforming chamber and platforms 792,641,739 27,874 - 37,887,688 830,557,301 Meters 806,227,752 - (598,130) 14,799,789 820,429,411 Wells 1,123,907,411 - (34,354) 242,802,693 1,366,675,750 Casks 89,571 - - - 89,571 Mining property 804,512,360 9,105,101 - - 813,617,461 Gas plant 193,778,409 479,199 - - 194,257,608 Vehicles 256,875,738 1,160,658 (499,878) 342,805 257,879,323 Furniture and fixtures and software equipment 193,263,186 17,269,843 (34,608) 648,355 211,146,776 Communication equipments 58,511,412 - (1,433) 3,485,255 61,995,234 Materials and spare parts 325,353,808 33,284,667 (2,881,661) - 355,756,814 Tools 33,384,774 758,239 - (889) 34,142,124 Civil works 2,696,068 - - - 2,696,068 Work in progress 4,865,516,986 1,132,043,593 - (536,756,618) 5,460,803,961 Advances to suppliers 804,597,587 103,484,756 (1,257,113) (178,158,726) 728,666,504 - - Total at 03.31.2016 17,332,763,446 1,300,100,214 (8,555,831) - 18,624,307,829 Total at 03.31.2015 11,420,043,195 894,694,144 (4,909,649) - 12,309,827,690 25 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 10: (Continuation) Depreciation Net book values Type of good At the beginning Decreases For the period At the end At the end At 12.31.2015 Land - 24,568,246 24,568,246 Buildings (97,129,692) - (4,526,385) (101,656,077) 296,069,554 295,477,063 Generation equipment and machinery (564,525,768) 810,042 (29,925,570) (593,641,296) 1,579,583,295 1,582,562,815 Work and compulsory work performed (4,025,912) - (103,789) (4,129,701) 3,404,211 3,508,000 High, medium and low voltage lines (752,925,415) 1,966,603 (29,856,405) (780,815,217) 2,638,826,537 2,447,700,790 Substations (290,429,250) - (11,763,340) (302,192,590) 1,160,707,199 1,008,553,694 Transforming chamber and platforms (175,264,820) - (7,217,100) (182,481,920) 648,075,381 617,376,919 Meters (270,135,756) 449 (10,973,111) (281,108,418) 539,320,993 536,091,996 Wells (302,578,756) - (101,844,284) (404,423,040) 962,252,710 821,328,655 Casks (55,039) - (4,478) (59,517) 30,054 34,532 Mining property (117,693,474) - (40,237,451) (157,930,925) 655,686,536 686,818,886 Gas plant (19,604,938) - (2,913,553) (22,518,491) 171,739,117 174,173,471 Vehicles (72,351,265) 393,788 (12,113,141) (84,070,618) 173,808,705 184,524,473 Furniture and fixtures and software equipment (106,909,529) 33,418 (8,545,296) (115,421,407) 95,725,369 86,353,657 Communication equipments (35,187,210) - (698,467) (35,885,677) 26,109,557 23,324,202 Materials and spare parts - 355,756,814 325,353,808 Tools (14,027,594) - (838,082) (14,865,676) 19,276,448 19,357,180 Civil works (1,515,955) - (34,310) (1,550,265) 1,145,803 1,180,113 Work in progress - 5,460,803,961 4,865,516,986 Advances to suppliers - 728,666,504 804,597,587 Total at 03.31.2016 (2,824,360,373) 3,204,300 (261,594,762) (3,082,750,835) 15,541,556,994 Total at 03.31.2015 (2,201,943,220) 2,481,998 (126,400,195) (2,325,861,417) Total at 12.31.2015 14,508,403,073 26 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 10: (Continuation) Borrowing costs capitalized in the book value of property, plant and equipment during the period ended March 31, 2016 and 2015and December 31, 2015amounted to $ 69.2,$ 52.3 and$ 433.8million respectively. Labor costs capitalized in the book value of property, plant and equipment during the period ended March 31, 2016 and 2015and December 31, 2015amounted to $ 154.3,$ 71.3 and $ 271.6 million respectively. NOTE 11 : INTANGIBLE ASSETS Original values Type of good At the beginning At the end Concession agreements 950,767,632 950,767,632 Goodwill 5,627,370 5,627,370 Intangibles identified in acquisitions of companies from the distribution segment 8,834,040 8,834,040 Total at 03.31.2016 965,229,042 965,229,042 Total at 03.31.2015 1,073,983,042 1,073,983,042 Amortization Type of good At the beginning For the period At the end Concession agreements (222,227,116) (6,813,426) (229,040,542) Goodwill - - - Intangibles identified in acquisitions of companies from the distribution segment (8,834,040) - (8,834,040) Total at 03.31.2016 (231,061,156) (6,813,426) (237,874,582) Total at 03.31.2015 (201,598,943) (7,365,552) (208,964,495) 27 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 11: (Continuation) Net book values Type of good At the end At 31.12.2015 Concession agreements 721,727,090 728,540,516 Goodwill 5,627,370 5,627,370 Intangibles identified in acquisitions of companies from the distribution segment - - Total at 03.31.2016 727,354,460 Total at 03.31.2015 865,018,547 Total at 12.31.2015 734,167,886 NOTE 12 : FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT AND LOSS Non current Shares 70,630 70,630 Government securities - 23,567,249 Trusts - 2,554,544,826 Total non current 70,630 2,578,182,705 Current Government securities 1,727,293,113 1,566,785,757 Corporate securities 757,499 13,428,727 Shares 172 175 Investment funds 2,189,589,880 2,500,804,849 Total current 3,917,640,664 4,081,019,508 28 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 13 : DEFERRED TAX ASSETS AND LIABILITIES The composition of the deferred tax assets and liabilities is as follows: Tax loss-carryforwards 59,329,728 31,604,213 Trade and other receivables 64,288,955 53,073,643 Financial assets at fair value through profit and loss 1,352,698 7,933,327 Trade and other payables 549,108,089 333,342,683 Salaries and social security payable 25,068,912 22,786,773 Defined benefit plans 115,274,937 108,690,484 Taxes payable 52,072,094 49,265,642 Provisions 162,094,582 134,018,863 Other 490,147 318,833 Deferred tax asset 1,029,080,142 741,034,461 Property, plant and equipment (741,218,657) (709,869,181) Intangible assets (227,726,623) (229,362,001) Trade and other receivables (290,366,951) (266,285,731) Financial assets at fair value through profit and loss (48,380,108) (48,538,084) Borrowings (24,844,159) (25,884,486) Other (552,497) (403,078) Deferred tax liabilities (1,333,088,995) (1,280,342,561) Deferred tax assets and liabilities are offset in the following cases: a) when there is a legally enforceable right to offset tax assets and liabilities; and b) when deferred income tax charges are associated with the same fiscal authority. The following amounts, determined after their adequate offset, are disclosed in the statement of financial position: Deferred tax asset 324,528,989 52,279,953 Deferred tax liabilities (628,537,842) (591,588,053) Net deferred tax liabilities (304,008,853) (539,308,100) 29 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 14 : Trade and Other receivables Non Current Note Res. No. 406/03 Inc c) CAMMESA consolidated receivables 2 689,976,966 650,774,473 Present value discount Res. Nº 406/03 Inc. c) 2 (21,110,238) (22,213,693) Additional Remuneration Trusts Res. No. 95/13 2 324,413,673 275,943,978 Present Value discount Res. No. 95/13 2 (42,296,561) (15,773,172) Trade receivables, net 950,983,840 888,731,586 Tax credits: - Value added tax 117,964,778 90,160,684 - Sales tax 21,659,604 21,799,934 - Income tax and minimum notional income tax 396,759,256 382,687,758 - Tax on banking transactions 23,505,206 21,715,623 - Allowance for tax credits (280,019,491) (259,762,595) Related parties 27.h 7,437,219 7,064,978 Expenses paid in advance 2,225,435 2,286,129 Financial credit 73,557,886 72,656,306 Other 1,268,065 1,188,173 Other receivables, net 364,357,958 339,796,990 Total non current 1,315,341,798 1,228,528,576 Current Receivables from energy distribution 2,430,116,992 1,019,519,648 Receivables from MAT 97,644,541 83,439,503 CAMMESA 894,795,328 1,278,859,093 Res. No. 406/03 Inc. c) CAMMESA consolidated receivables 2 10,082,263 10,250,804 Maintenance remuneration 2 97,349,280 79,059,069 Receivables from gas sales 221,836,890 167,462,419 Debtors in litigation 23,124,554 22,924,028 Receivables from administrative services 3,426,659 6,254,173 Related parties 27.h 36,625,425 6,730,859 Other 1,794,221 710,057 Allowance for doubtful accounts (86,377,507) (87,516,886) Trade receivables, net 3,730,418,646 2,587,692,767 30 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 14: (Continuation) Note Tax credits: - Value added tax 401,774,767 433,728,366 - Sales tax 5,288,289 8,231,845 - Income tax and minimum notional income tax 392,402 260,349 - Withholding of social security contributions 31,667 869,674 - Other tax credits 217,002 263,055 - Allowance for tax credits (443,955) (443,955) Advances to suppliers 30,679,621 50,628,100 Advances to employees 11,329,661 2,321,469 Related parties 27.h 3,104,915 14,726,068 Prepaid expenses 33,700,064 40,980,120 Receivables from electric activities 82,379,812 65,693,920 Financial credit 25,150,316 19,332,315 Guarantee deposits 127,386,878 277,692,711 Judicial deposits 10,482,353 10,482,353 Credit with FOCEDE (1) 86,890,293 49,536,128 Credits for Compensation of Excess Gas Injection Resolution No. 1/13 871,553,092 451,798,679 Credit from income recognition on account of the RTI - SE Res. 32/15 - 650,937,684 Receivables from the sale of financial instruments 63,989,150 56,191,064 Contributions to receive non-operating partners 4,738,066 6,670,703 Receivables from arbitral proceedings 50,076,542 189,656,038 Other 12,697,494 12,314,385 Allowance for other receivables (61,161,688) (54,049,593) Other receivables, net 1,760,256,741 2,287,821,478 Total current 5,490,675,387 4,875,514,245 As of March 31, 2016 and December 31, 2015, the net position held by Edenor with the FOCEDE is comprised of the following (in thousands of pesos): Fixed charge Res. No. 347/12 collected from customers and not transferred - (7,204) Funds received in excess of that transferred to FOCEDE fixed charge Res. No. 347/12 234,550 191,722 Outstanding receivables from extraordinary investment plan 18,281 18,281 Provision for FOCEDE expenses (165,941) (153,263) 86,890 49,536 31 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 14: (Continuation) The movements in the allowance for the impairment of receivables are as follows: At the beginning 87,516,886 91,117,582 Allowance for impairment 9,258,071 477,041 Decreases (10,397,450) (4,751,271) Reversal of unused amounts - (5,894,927) At the end of the year 86,377,507 80,948,425 The movements in the allowance for the impairment of other receivables are as follows: At the beginning 314,256,143 147,322,552 Allowance for impairment 28,166,215 16,700,449 Decreases (484,913) (1,064) Reversal of unused amounts (312,311) (560) At the end of the year 341,625,134 164,021,377 NOTE 15 : SHARE CAPITAL The Company´s subscribed and paid-in capital stock amounts to $1,695,859,459, represented by 1,695,859,459 common shares in book-entry form with a face value of $1 each and each granting the right to one vote. 32 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 16: TRADE AND OTHER PAYABLES Non Current Note Customer contributions 105,146,691 105,757,067 Funding contributions for substations 51,700,000 51,700,000 Customer guarantees 69,560,286 67,509,328 Trade payables 226,406,977 224,966,395 ENRE Penalties and discount 1,585,709,072 1,004,043,366 Loan (mutuum) with CAMMESA 1,160,755,881 1,099,759,655 Compensation agreements 104,650,919 81,926,024 Liability with FOTAE 160,038,188 155,752,325 Payment agreement with ENRE 123,119,339 132,322,192 Other payables 3,134,273,399 2,473,803,562 Total non current 3,360,680,376 2,698,769,957 Current Suppliers 1,683,419,373 2,485,463,744 CAMMESA 4,280,636,726 3,360,446,454 Customer contributions 47,157,877 147,775,331 Discount to customers 125,808,507 125,808,507 Funding contributions substations 23,780,806 23,506,274 Canons and royalties 5,216,900 5,539,336 Customer advances 28,456,331 32,552,896 Customer guarantees 1,048,184 1,048,184 Related parties 27.h 915,775 1,856,925 Trade payables 6,196,440,479 6,183,997,651 ENRE Penalties and discount 60,086,623 62,719,588 Related parties 27.h 5,436,281 124,680,713 Advances for works to be executed 31,467,068 31,467,068 Compensation agreements 273,672,247 192,108,317 Payment agreements with ENRE 58,251,559 54,005,897 Other 4,530,213 3,506,175 Other payables 433,443,991 468,487,758 Total current 6,629,884,470 6,652,485,409 33 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 17 : BORROWINGS Non Current Note Financial borrowings 536,109,859 717,019,046 Corporate bonds 5,092,232,899 4,479,682,941 CAMMESA financing 1,647,720,778 1,466,951,996 Related parties 27.h 35,381,571 21,092,258 7,311,445,107 6,684,746,241 Current Bank overdrafts 78,028,625 436,214 VCP 143,525,331 235,987,129 Financial borrowings 175,457,165 82,144,024 Corporate bonds 991,264,545 799,017,535 CAMMESA financing 9,964,705 10,477,887 Related parties 27.h 166,722,174 179,600,083 1,564,962,545 1,307,662,872 The main variations in the Group's financial structure during the three-month period ended March 31, 2016 and until the date of issuance of these unaudited condensed interim financial statements are described below : 17.1 Generation 17.1.1. CTLL Cammesa Financing Major maintenance The extension of the loan in order to include the execution of unit LDLATG01’s major maintenances in the amount of US$ 13 million and US$17.8 million, in both cases plus VAT, nationalization and logistics costs and withholdings chargeable on foreign contractors, was approved pursuant to SSETTyDEE Note No. 52/16, and the addendum to the loan agreement was entered into on April 8, 2016. CTLL has received partial advances in the amount of $ 191.7 million, net of the Maintenance Remuneration collected by this company. 2014 Agreement Regarding the plant's extension works consisting of the installation of a new 105 MW high-efficiency gas turbine, its start-up tasks have been delayed for reasons not attributable to CTLL and, therefore, its expected commercial commissioning date was postponed. 34 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 17 : (Continuation) The tests necessary for start-up and commercial habilitation are expected to be completed within a few weeks from these Consolidated Condensed Interim Financial Statements' issuance date. As of the date hereof, CTLL has received partial advances in the amount of $735.7 million pursuant to the Financing Agreement. Furthermore, CTLL has made payments in the amount of $758.9 million under the Supply and Construction Agreement. 17.1.2 CPB Financing of Major Maintenance Works On March 15, 2016, TV29 was put into forced-draft service to conduct the necessary tests and trials following the repair of the excitation transformer. CPB estimates the unit will be released for commercial service in late May. 17.2 Oil and gas 17.2.1 PEPASA Corporate Bonds Program Under the Simple Corporate Bonds Program (that is, corporate bonds non-convertible into shares) for up to US$ 500 million approved on January 14, 2016, on February 3, 2016 PEPASA issued the following Corporate Bond Series: - Series 7: for a face value of $ 309 million accruing interest at the Private Badlar rate plus a 5% spread and maturing on August 3, 2017. Interest will be payable on a quarterly basis. Funds collected through the issuance of this bond were destined to investments in physical assets and/ or the payment of working capital. Syndicated Loan On March 29, 2016, PEPASA executed with ICBC a new productive loan agreement in the amount of $300 million to pay off the loan taken out with the same entity and for the same amount on July 27, 2015. Its main terms and conditions are described below: - Interest: at a fixed rate during the first 12 months and at a variable rate during the remaining term, interest being payable on a quarterly basis. 35 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 17 : (Continuation) - Repayment: it will be repaid in 10 quarterly consecutive installment, the first installment being payable upon maturity of the nine-month term as from the disbursement date. The first installment will represent 2% of the principal; the second installment, 6.5%; the third and fourth, 11%; the fifth and sixth, 11.25%, and as from the seventh and until the tenth installment, 11.75%; - Negative Covenants: PEPASA may not create liens on its goods or assets, sell assets, conduct certain operations with affiliates, make certain payments (including, but not limited to, dividends) or perform any act involving a merger, consolidation or spin-off. - Covenants: PEPASA will be obliged to keep a net financial debt to adjusted Ebitda ratio lower than 2.5x; an adjusted Ebitda to financial expense ratio lower than or equal to 2x; and a minimum shareholders' equity of $250, 400 and 500 million during fiscal years ended December 31, 2015, 2016 and 2017, respectively. As of March 31, 2016, PEPASA has complied with all covenants stipulated in this indebtedness. Lastly, on March 29, 2016, PEPASA provided for the early cancellation of $165 million with Banco Hipotecario S.A. Bank loans On March 1, 2016, PEPASA executed a loan agreement with Banco Galicia S.A in the amount of $100 million at a 32% fixed rate and maturing on February 24, 2017.Interest will be payable on a monthly basis as from the granting date. The loan is guaranteed by a guarantee provided by PEPASA, and funds have been allocated to the refinancing of liabilities. 17.3 Holding and others 17.3.1 PESA Corporate Bonds Program On January 22, 2016, the Company Ordinary and Extraordinary General Shareholders’ Meeting approved the creation of a global Simple Corporate Bond Program, not convertible into shares, for up to U$S 500 million or its equivalent in other currencies, and the issue under the same program to its maximum amount at any time, to be issued in one or more classes and / or series. 36 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 18 : PROVISIONS For contingencies Asset retirement obligation Total Non Current At the beginning of the year 264,612,483 49,166,492 313,778,975 Increases 21,584,246 31,338,732 52,922,978 Decreases (3,710) - (3,710) At the end of the period 286,193,019 80,505,224 366,698,243 For contingencies Current At the beginning of the year 70,591,566 Increases 38,538,176 Decreases (11,213,339) At the end of the period 97,916,403 For contingencies Asset retirement obligation Total Non Current At the beginning of the year 116,904,454 2,623,202 119,527,656 Increases 17,603,407 10,631,033 28,234,440 Decreases (379) - (379) At the end of the period 134,507,482 13,254,235 147,761,717 For contingencies Current At the beginning of the year 24,170,912 Increases 3,625,608 Decreases (5,047,720) At the end of the period 22,748,800 37 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 19 : REVENUE Sales of energy to the SPOT Market 295,338,413 275,005,672 Sales of energy for the Resolution No. 220/07 300,564,591 210,399,389 Sales of energy to MAT 334,509 513,130 Energy plus sales 171,454,931 114,409,556 Other sales 2,471,030 2,205,085 Generation subtotal 770,163,474 602,532,832 Energy sales 2,965,533,863 949,774,903 Right of use of poles 22,854,934 17,690,924 Connection and reconnection charges 1,731,168 1,149,164 Distribution subtotal 2,990,119,965 968,614,991 Gas sales 432,417,227 90,555,379 Oil and liquid sales 20,105,912 7,664,471 Oil and gas subtotal 452,523,139 98,219,850 Administrative services sales 10,037,245 5,674,689 Other sales 1,341,930 15,500 Holding and others subtotal 11,379,175 5,690,189 Intersegment sales 2,544,422 2,958,954 Total revenue 4,226,730,175 1,678,016,816 Includes revenue from the application of SE Resolution No. 347/12 for $ 274.4 million and $ 140.9 million for the three-month period ended March 31, 2016 and 2015, respectively. 38 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 20 : COST OF SALE S Inventories at the beginning for the year 225,462,790 135,570,860 Plus: Charges for the period Purchases of inventories and of energy 1,321,284,225 538,044,483 Salaries and social security charges 641,709,035 445,614,871 Personal benefits 7,965,235 5,588,955 Accrual of defined benefit plans 23,417,329 25,542,472 Fees and compensation for services 130,916,770 141,580,083 Property, plant and equipment depreciations 243,512,178 115,987,244 Intangible assets amortization 6,813,426 7,365,552 Depreciation of biological assets 10,204 10,204 Gas consumption 46,259,220 14,330,556 Purchase of energy 63,530,659 47,127,319 Transport of energy 2,262,039 2,351,866 Material consumption 90,562,625 69,161,935 Penalties 527,462,750 59,902,655 Conditioning of oil 1,040,294 896,351 Maintenance 19,302,717 15,778,819 Canons and Royalties 43,623,949 22,537,077 Gas production 73,291,473 14,351,558 Rental and insurance 15,426,576 13,883,828 Surveillance and security 5,317,359 13,556,991 Taxes, rates and contributions 4,001,682 5,304,203 Communications 6,824,932 3,046,272 Water consumption 1,922,698 2,382,667 Other 5,696,931 6,100,595 Subtotal 1,960,870,081 1,032,402,073 Less: Inventories at the end of the period (228,714,428) (150,604,674) Total cost of sales 3,278,902,668 1,555,412,742 39 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 21 : SELLING EXPENSES Salaries and social security charges 87,588,846 64,127,827 Personal benefits 72,313 56,635 Accrual of defined benefit plans 2,431,576 2,593,732 Fees and compensation for services 89,717,978 73,089,242 Compensation agreements 30,775,009 10,831,155 Property, plant and equipment depreciations 12,468,429 6,348,838 Taxes, rates and contributions 32,104,853 18,269,987 Communications 16,434,322 10,210,503 Penalties 58,727,570 110,000 Doubtful accounts 11,070,474 7,045,969 Surveillance and security 128,863 10,270 Other 349,212 176,374 Total selling expenses 341,869,445 192,870,532 NOTE 22 : ADMINISTRATIVE EXPENSES Salaries and social security charges 173,845,859 124,452,757 Personal benefits 4,479,877 2,663,207 Accrual of defined benefit plans 2,685,380 3,994,688 Fees and compensation for services 102,158,365 39,068,839 Compensation agreements 50,318,843 14,383,876 Director's and Syndicate fees 24,831,444 17,556,455 Property, plant and equipment depreciations 5,614,155 4,064,113 Material consumption 8,925,009 4,340,810 Maintenance 958,067 552,487 Transport and per diem 2,893,261 1,208,898 Rental and insurance 27,200,686 17,591,381 Surveillance and security 27,366,577 5,875,409 Taxes, rates and contributions 5,723,497 4,129,162 Communications 3,114,798 1,742,126 Advertising and promotion 4,685,514 2,032,899 Other 7,065,068 3,349,055 Total administrative expenses 451,866,400 247,006,162 40 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 23 : OTHER OPERATING INCOME AND EXPENSES Other operating income Recovery of insurance 1,214,753 - Recovery of expenses 16,713,872 104,112 Recovery of doubtful accounts - 5,894,926 Recovery of allowance for tax credits 312,311 - Surplus Gas Injection Compensation Res. No. 1/13 419,754,413 65,278,757 Commissions on municipal tax collections 4,128,694 3,317,012 Services to third parties 7,121,680 16,845,232 Profit for property, plant and equipment sale - 33,760 Other 4,556,076 1,781,018 Total other operating income 453,801,799 93,254,817 Other operating expenses Provision for contingencies (60,122,422) (21,229,015) Voluntary retirements - bonus (6,417,022) (3,246,558) Decrease in property, plant and equipment (1,109,326) (367,571) Indemnities (4,597,689) (2,412,558) Allowance for uncollectible tax credits (6,844,179) (537,009) Net expense for technical functions (4,761,206) (2,707,101) Tax on bank transactions (58,725,140) (34,331,839) Other expenses FOCEDE (13,974,887) (8,733,299) Cost for services provided to third parties (3,346,283) (7,492,991) Compensation agreements (18,761,294) (9,350,389) Donations and contributions (3,604,239) (1,865,605) Other (403,471) (1,755,458) Total other operating expenses (182,667,158) (94,029,393) 41 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 24 : FINANCIAL RESULTS Finance income Commercial interest 89,788,101 48,763,624 Financial interest 9,184,679 8,119,071 Other interest 10,274 3,982 Total finance income 98,983,054 56,886,677 Finance expenses Commercial interest (248,125,686) (114,334,405) Fiscal interest (7,758,007) (16,075,394) Financial interest (385,351,750) (192,053,640) Other interest (151) (3,269,825) Taxes and bank commissions (1,912,596) (11,528,191) Other financial expenses (3,297,308) (2,531,653) Total financial expenses (646,445,498) (339,793,108) Other financial results Foreign currency exchange difference (118,201,473) (87,000,520) Result from repurchase of Corporate Bonds 42,405 - Changes in the fair value of financial instruments 557,126,677 630,650,534 Discounted value measurement 1,423,781 14,200,204 Other financial results (31,295,085) (1,592,687) Total other financial results 409,096,305 556,257,531 Total financial results, net (138,366,139) 273,351,100 NOTE 25 : EARNING (LOSS) PER SHARE a) Basic Basic earnings (loss) per share are calculated by dividing the result attributable to the Company’s equity interest holders by the weighted average of outstanding common shares during the period. b) Diluted Diluted earnings (loss) per share are calculated by adjusting the weighted average of outstanding common shares to reflect the conversion of all dilutive potential common shares. As of March 31, 2015, the Company had a kind of dilutive potential common shares, which consist of share purchase options, which were exercised during the month of November 2015. 42 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 25 : (Continuation) Potential common shares will be deemed dilutive only when their conversion into common shares may reduce the earnings per share or increase losses per share of the continuing business. Potential common shares will be deemed anti-dilutive when their conversion into common shares may result in an increase in the earnings per share or a decrease in the losses per share of the continuing operations. The calculation of diluted earnings (loss) per share does not entail a conversion, the exercise or another issuance of shares which may have an anti-dilutive effect on the losses per share, or where the option exercise price is higher than the average price of ordinary shares during the period, no dilutive effect is recorded, being the diluted earning (loss) per share equal to the basic. As of March 31, 2016, the Company does not have any kind of potential dilutive shares, therefore there is no difference with the basic earnings per share Earnings attributable to the equity holders of the Company 607,598,355 901,943,430 Weighted average amount of outstanding shares 1,695,859,459 1,314,310,895 Basic earnings per share 0.3583 0.6862 Earnings attributable to the equity holders of the Company 607,598,355 901,943,430 Weighted average amount of outstanding shares 1,695,859,459 1,314,310,895 Adjustments for stock options - 239,010,637 Weighted average amount of outstanding shares for diluted profit per share 1,695,859,459 1,553,321,532 Diluted earnings per share 0.3583 0.5807 43 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : SEGMENT INFORMATION The Company is engaged in the electricity sector, with a participation in the electricity generation, transmission and distribution segments through different legal entities. As of December 31, 2015, in view of the growth of PEPASA operations, the Company has identified Oil and Gas as a new segment. Therefore, the comparative information by segment has been restated. Accordingly, the following business segments have been identified by means of its subsidiaries and based on the nature, customers and risks involved: Generation, consisting in direct and indirect equity interest in CPB, CTG, CTLL, HINISA, HIDISA, PACOSA and investments in shares in other companies related to the electricity generation sector. Transmission , consisting in indirect equity interest through Citelec in Transener and its subsidiaries. For the purposes of presenting segment information the indirect equity interest has been consolidated proportionally. Distribution , consisting in indirect equity interest in EASA and Edenor. Oil and gas , consisting in direct equity interest in PEPASA related to oil and gas exploration and exploitation activities. Holding and others , consisting in financial investment operations, holding and other businesses. The Company manages its segments based on the net income level of reporting. 44 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at March 31, 2016 Generation Transmission Distribution Oil and gas Holding and others Eliminations Consolidated Revenue 770,163,474 186,959,109 2,990,119,965 452,523,139 11,379,175 - 4,411,144,862 Intersegment sales - 607,888 - 24,544,551 8,197,259 (30,197,388) 3,152,310 Cost of sales (343,374,557) (171,016,580) (2,645,289,744) (313,782,147) (1,000,771) 24,544,551 (3,449,919,248) Gross profit (loss) 426,788,917 16,550,417 344,830,221 163,285,543 18,575,663 (5,652,837) 964,377,924 Selling expenses (7,030,490) - (288,379,451) (46,459,196) (308) - (341,869,445) Administrative expenses (107,773,297) (33,524,210) (231,390,748) (68,151,235) (50,183,004) 5,652,837 (485,369,657) Other operating income 4,088,819 2,148 13,569,672 420,250,210 15,890,950 - 453,801,799 Other operating expenses (23,712,069) (3,473,333) (121,191,738) (34,914,302) (2,846,164) - (186,137,606) Share of loss in associates - (2,653,210) - (2,653,210) Operating profit (loss) before higher costs recognition and SE Resolution No. 32/15 292,361,880 (20,444,978) (282,562,044) 434,011,020 (21,216,073) - 402,149,805 Income recognition on account of the RTI - SE Resolution 32/15 - - 431,047,279 - - - 431,047,279 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes - - 81,511,835 - - - 81,511,835 Operating profit (loss) 292,361,880 (20,444,978) 229,997,070 434,011,020 (21,216,073) - 914,708,919 Financial income 76,753,853 47,537,344 26,106,278 236,393 3,349,050 (7,462,520) 146,520,398 Financial expenses (127,798,901) (21,308,886) (392,199,928) (171,530,381) 37,623,401 7,462,520 (667,752,175) Other financial results 105,835,294 (92,264,103) (328,595,921) 1,592,544 630,264,388 - 316,832,202 Financial results, net 54,790,246 (66,035,645) (694,689,571) (169,701,444) 671,236,839 - (204,399,575) Profit before income tax 347,152,126 (86,480,623) (464,692,501) 264,309,576 650,020,766 - 710,309,344 Income tax and minimun notional income tax (86,960,402) 29,590,905 88,956,346 (81,155,166) (14,053,249) - (63,621,566) Profit (loss) for the period 260,191,724 (56,889,718) (375,736,155) 183,154,410 635,967,517 - 646,687,778 Adjustment non-controlling interest in joint ventures - 26,271,053 - 26,271,053 Total profit (loss) of the period 260,191,724 (30,618,665) (375,736,155) 183,154,410 635,967,517 - 672,958,831 Depreciation and amortization (2) 37,862,461 11,897,219 85,078,417 145,163,386 314,128 - 280,315,611 45 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at March 31, 2016 Generation Transmission Distribution Oil and gas Holding and others Eliminations Consolidated Total profit attributable to: Owners of the Company 226,537,067 (30,618,665) (315,137,341) 90,849,777 635,967,517 - 607,598,355 Non - controlling interest 33,654,657 - (60,598,814) 92,304,633 - - 65,360,476 Consolidated statement of financial position as of March 31,2016 Assets 8,080,089,516 1,437,164,515 13,142,870,025 4,536,016,835 6,338,778,741 (720,174,340) 32,814,745,292 Liabilities 5,724,716,674 1,119,509,100 13,454,885,020 3,743,700,482 280,469,432 (720,174,340) 23,603,106,368 Additional consolidated information as of March 31, 2016 Increases in property, plant and equipment 219,837,573 39,376,015 628,782,980 451,444,166 35,495 - 1,339,476,229 Includes financial results generated by Corporated Bonds issued by EASA for $ 256 million and other consolidation adjustments. (2) Includes amortization and depreciation of property, plant and equipment, intangible assets and biological assets (recognized in cost of sales, administrative expenses and selling expenses). 46 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at March 31, 2015 (restated) Generation Transmission Distribution(1) Oil and gas Holding and others Eliminations Consolidated Revenue 602,532,832 159,287,650 968,614,991 98,219,850 5,690,189 - 1,834,345,512 Intersegment sales - 645,546 - 30,736,282 6,781,551 (34,558,879) 3,604,500 Cost of sales (281,748,917) (135,797,728) (1,230,909,310) (73,186,171) (304,626) 30,736,282 (1,691,210,470) Gross profit (loss) 320,783,915 24,135,468 (262,294,319) 55,769,961 12,167,114 (3,822,597) 146,739,542 Selling expenses (5,243,229) - (171,379,125) (16,247,636) (542) - (192,870,532) Administrative expenses (62,627,064) (25,946,380) (138,283,221) (23,501,354) (26,397,651) 3,822,597 (272,933,073) Other operating income 398,432 214,627 26,944,637 65,911,189 560 - 93,469,445 Other operating expenses (17,809,988) (3,577,402) (64,263,934) (11,552,913) (393,268) - (97,597,505) Share of profit in associates - 1,841,249 - 1,841,249 Operating profit (loss) 235,502,066 (5,173,687) (609,275,962) 70,379,247 (12,782,538) - (321,350,874) Income recognition on account of the RTI - SE Resolution 32/15 - - 1,333,877,372 - - - 1,333,877,372 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes - - 186,595,975 - - - 186,595,975 Operating profit (loss) 235,502,066 (5,173,687) 911,197,385 70,379,247 (12,782,538) - 1,199,122,473 Financial income 52,527,709 50,944,173 18,087,503 26,851 4,963,171 (18,718,557) 107,830,850 Financial expenses (80,154,010) (13,596,865) (209,268,252) (58,673,492) (10,414,079) 18,718,557 (353,388,141) Other financial results (14,457,620) (17,713,539) (57,503,108) 45,530,303 582,687,956 - 538,543,992 Financial results, net (42,083,921) 19,633,769 (248,683,857) (13,116,338) 577,237,048 - 292,986,701 Profit before income tax 193,418,145 14,460,082 662,513,528 57,262,909 564,454,510 - 1,492,109,174 Income tax and minimun notional income tax (45,813,835) (5,696,234) (251,050,405) (15,113,729) (7,217,933) - (324,892,136) Profit for the period 147,604,310 8,763,848 411,463,123 42,149,180 557,236,577 - 1,167,217,038 Adjustment non-controlling interest in joint ventures - (5,245,913) - (5,245,913) Total profit of the period 147,604,310 3,517,935 411,463,123 42,149,180 557,236,577 - 1,161,971,125 Depreciation and amortization (2) 37,280,099 11,108,406 67,419,164 28,755,559 321,129 - 144,884,357 47 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated profit and loss information at March 31, 2015 (restated) Generation Transmission Distribution(1) Oil and gas Holding and others Eliminations Consolidated Total profit (loss) attributable to: Owners of the Company 136,491,227 3,517,935 183,733,342 20,964,349 557,236,577 - 901,943,430 Non - controlling interest 11,113,083 - 227,729,781 21,184,831 - - 260,027,695 Consolidated statement of financial position as of March 31, 2015 (restated) Assets 8,050,979,733 1,490,947,675 11,736,631,427 3,969,844,749 6,372,205,648 (1,170,875,949) 30,449,733,283 Liabilities 5,955,974,665 1,116,402,542 11,672,823,823 3,360,682,807 949,774,248 (1,170,875,949) 21,884,782,136 Additional consolidated information as of March 31, 2015 (restated) Increases of property, plant and equipment 388,748,274 25,499,165 334,288,062 171,570,746 87,062 - 920,193,309 (1) Includes financial results generated by Corporated Bonds issued by EASA for $ 58,4 million and other consolidation adjustments. (2) Includes amortization and depreciation of property, plant and equipment, intangible assets and biological assets (recognized in cost of sales, administrative expenses and selling expenses). 48 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Accounting criteria used by the subsidiaries to measure of results, assets and liabilities of the segments is consistent with that used in the consolidated financial statements. Transactions between different segments are conducted under market conditions. Assets and liabilities are allocated based on the segment’s activity. The segment called “Electricity transmission”, which corresponds to the Company’s indirect interest in Citelec and its subsidiaries, has been included as a reportable segment since it is considered as such in the reports received by the Executive Director. Since the stake in such companies constitutes an interest in a joint venture, it is not consolidated and it is valued according to the equity method of accounting in the consolidated Statement of Income and Financial position. The reconciliation between the segment information and the consolidated Statement of Income is presented below: Consolidated profit and loss information at March 31, 2016 Segment information Results from interest in joint ventures Consolidated comprehensive total income Revenue 4,411,144,862 (186,959,109) 4,224,185,753 Intersegment sales 3,152,310 (607,888) 2,544,422 Cost of sales (3,449,919,248) 171,016,580 (3,278,902,668) Gross profit (loss) 964,377,924 (16,550,417) 947,827,507 Selling expenses (341,869,445) - (341,869,445) Administrative expenses (485,369,657) 33,503,257 (451,866,400) Other operating income 453,801,799 - 453,801,799 Other operating expenses (186,137,606) 3,470,448 (182,667,158) Profit from share in joint ventures - (30,594,766) (30,594,766) Share of loss in associates (2,653,210) - (2,653,210) Operating loss before higher costs recognition and SE Resolution No. 32/15 402,149,805 (10,171,478) 391,978,327 Income recognition on account of the RTI - SE Resolution 32/15 431,047,279 - 431,047,279 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 81,511,835 - 81,511,835 Operating profit (loss) 914,708,919 (10,171,478) 904,537,441 Financial income 146,520,398 (47,537,344) 98,983,054 Financial expenses (667,752,175) 21,306,677 (646,445,498) Other financial results 316,832,202 92,264,103 409,096,305 Financial results, net (204,399,575) 66,033,436 (138,366,139) Profit before income tax 710,309,344 55,861,958 766,171,302 Income tax and minimun notional income tax (63,621,566) (29,590,905) (93,212,471) Profit for the period 646,687,778 26,271,053 672,958,831 Adjustment non-controlling interest in Joint Ventures 26,271,053 (26,271,053) - Profit for the period 672,958,831 - 672,958,831 Depreciation and amortization 280,315,611 (11,897,219) 268,418,392 49 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated statement of financial position as of March 31,2016 Segment information Assets and liabilities from interest in joint ventures Consolidated Statements of financial position Assets 32,814,745,292 (1,276,954,991) 31,537,790,301 Liabilities 23,603,106,368 (1,119,473,150) 22,483,633,218 Additional consolidated information as of March 31, 2016 Segment information Increases in property, plant and equipment from interest in joint ventures Note 10 Increases in property, plant and equipment 1,339,476,229 (39,376,015) 1,300,100,214 Consolidated profit and loss information at March 31, 2015 (restated) Segment information Results from interest in joint ventures Consolidated comprehensive total income Revenue 1,834,345,512 (159,287,650) 1,675,057,862 Intersegment sales 3,604,500 (645,546) 2,958,954 Cost of sales (1,691,210,470) 135,797,728 (1,555,412,742) Gross profit (loss) 146,739,542 (24,135,468) 122,604,074 Selling expenses (192,870,532) - (192,870,532) Administrative expenses (272,933,073) 25,926,911 (247,006,162) Other operating income 93,469,445 (214,628) 93,254,817 Other operating expenses (97,597,505) 3,568,112 (94,029,393) Profit from share in joint ventures - 3,548,527 3,548,527 Share of profit in associates 1,841,249 - 1,841,249 Operating profit (loss) before higher costs recognition and SE Resolution No. 32/15 (321,350,874) 8,693,454 (312,657,420) Income recognition on account of the RTI - SE Resolution 32/15 1,333,877,372 - 1,333,877,372 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 186,595,975 - 186,595,975 Operating profit 1,199,122,473 8,693,454 1,207,815,927 Financial income 107,830,850 (50,944,173) 56,886,677 Financial expenses (353,388,141) 13,595,033 (339,793,108) Other financial results 538,543,992 17,713,539 556,257,531 Financial results, net 292,986,701 (19,635,601) 273,351,100 Profit before income tax 1,492,109,174 (10,942,147) 1,481,167,027 Income tax and minimun notional income tax (324,892,136) 5,696,234 (319,195,902) Profit (loss) for the period 1,167,217,038 (5,245,913) 1,161,971,125 Adjustment non-controlling interest in joint ventures (5,245,913) 5,245,913 - Total profit of the period 1,161,971,125 - 1,161,971,125 Depreciation and amortization (2) 144,884,357 (11,108,406) 133,775,951 50 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : (Continuation) Consolidated statement of financial position as of March 31, 2015 (restated) Segment information Assets and liabilities from interest in joint ventures Consolidated Statements of financial position Assets 30,449,733,283 (1,300,124,175) 29,149,609,108 Liabilities 21,884,782,136 (1,116,371,280) 20,768,410,856 Additional consolidated information as of March 31, 2015 (restated) Segment information Increases in property, plant and equipment from interest in joint ventures Note 10 Increases in property, plant and equipment 920,193,309 (25,499,165) 894,694,144 NOTE 27 : RELATED PARTIES´ TRANSACTIONS a) Sales of goods and services Joint ventures Transener 2,544,422 2,958,954 - - Other related parties TGS 57,913,248 19,087,427 CYCSA 390,000 298,872 60,847,670 22,345,253 Corresponds to gas sale, advisory services in technical assistance for the operation, maintenance and management of the transport system of high-voltage electricity. b) Purchases of goods and services Joint ventures Transener (607,888) (645,544) SACME (8,528,668) (7,152,979) Other related parties TGS (1,128,859) (696,284) Origenes Vida (579,218) - (10,844,633) (8,494,807) Corresponds to maintenance, operation and monitoring of the system for transmitting electricity. c) Fees for services Other related parties Salaverri, Dellatorre, Burgio & Wetzler (6,999,859) (20,000) (6,999,859) (20,000) Corresponds to fees for legal advice. 51 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 27 : (Continuation) d) Other operating expenses Other related parties Fundation (3,500,000) (1,183,000) (3,500,000) (1,183,000) Corresponds to donations. e) Financial expenses Other related parties PYSSA (13,449) (21,207) TGS - (3,766,290) Orígenes Retiro (44,780,100) (10,729,112) (44,793,549) (14,516,609) Corresponds mainly to interest on loans received. f) Capital Subscription Joint ventures Citelec - 475,000 - 475,000 g) Dividends Other related parties CIESA 4,000,000 - 4,000,000 - 52 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 27 : (Continuation) h) Balances with related parties: As of March 31, 2016 Trade receivables Other receivables Current Non Current Current Joint ventures: Transener 4,902,851 - - SACME - 7,437,219 761,090 Other related parties: CYCSA 471,900 - - Grupo EMES - - 8,757 Ultracore - - 2,335,068 TGS 31,250,674 - - 36,625,425 7,437,219 3,104,915 As of March 31, 2016 Trade payables Others payables Borrowings Current Current Non Current Current Joint ventures: Transener 475,328 - - - SACME - 2,919,514 - - Other related parties: TGS 440,243 - - - PYSSA 204 - - - Orígenes Retiro - - 35,381,571 166,722,174 Fundation - 2,500,000 - - Grupo EMES - 16,767 - - 915,775 5,436,281 35,381,571 166,722,174 53 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 27 : (Continuation) As of December 31, 2015 Trade receivables Other receivables Current Non Current Current Joint ventures: Transener 5,832,549 - - SACME - 7,064,978 661,802 Other related parties: CYCSA 471,900 - 6,406,202 PYSSA - - 7,510 Fundation - - 300,000 Grupo EMES - - 8,757 Ultracore - - 2,071,475 TGS 426,410 - 5,270,322 6,730,859 7,064,978 14,726,068 As of December 31, 2015 Trade payables Others payables Borrowings Current Current Non Current Current Joint ventures: Transener 1,513,486 - - - SACME - 3,446,742 - - Other related parties: CYCSA - 116,595,124 - - Grupo EMES - 16,767 - - Orígenes Retiro - - 21,092,258 179,600,083 TGS 343,439 - - - UTE Apache - 4,622,080 - - 1,856,925 124,680,713 21,092,258 179,600,083 54 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 28 : FINANCIAL INSTRUMENTS The following chart shows the Company’s financial assets and liabilities measured at fair value and classified according to their hierarchy as of March 31, 2016 and December 31, 2015. As of March 31, 2016 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit and losss Corporate securities 757,499 - - 757,499 Government securities 1,727,293,113 - - 1,727,293,113 Shares 172 - 70,630 70,802 Investment funds 2,189,589,880 - - 2,189,589,880 Cash and cash equivalents Investment funds 141,377,514 - - 141,377,514 Derivative financial instruments - 18,222,590 - 18,222,590 Other receivables Investment funds as collateral 119,873,402 - - 119,873,402 Assets classified as held for sale - 2,768,535,709 - 2,768,535,709 Total assets 4,178,891,580 2,786,758,299 70,630 6,965,720,509 As of December 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit and losss Corporate securities 13,428,727 - - 13,428,727 Government securities 1,590,353,006 - - 1,590,353,006 Shares 175 - 70,630 70,805 Trust - 2,554,544,826 - 2,554,544,826 Investment funds 2,500,804,849 - - 2,500,804,849 Cash and cash equivalents Investment funds 93,487,871 - - 93,487,871 Derivative financial instruments - 197,150 - 197,150 Other receivables Investment funds as collateral 268,738,961 - - 268,738,961 Total assets 4,466,813,589 2,554,741,976 70,630 7,021,626,195 Liabilities Derivative financial instruments - 18,081,410 - 18,081,410 Total liabilities - 18,081,410 - 18,081,410 55 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 28 : (Continuation) The techniques used for the measurement of assets at fair value with changes in profits/ losses, classified as Level 2, are detailed below: - Trusts/ Assets classified as held for sale: it was determined based on the fair value measurement of the underlying, which amounts to 40% of CIESA’s shares. To determine this value, a measurement of the fair value of CIESA’s main assets and liabilities was performed. CIESA’s main asset is its stake in TGS interest, which has been measured at the value of this company’s American Depositary Receipt. CIESA’s main liability is its financial debt, which has been measured at its book value, and does not significantly differ from its market value. - Derivative Financial Instruments: calculated from variations between market prices at the closing date of the period or their sale date, and the prices at the time of agreement. NOTE 29 : ASSETS AND LIABILITIES IN FOREIGN CURRENCY Type Amount of foreign currency Exchange rate (1) Total Total ASSETS NON CURRENT ASSETS Other receivables Third parties U$S 85,703 14.600 1,251,265 1,108,998 Total non current assets 1,251,265 1,108,998 CURRENT ASSETS Financial assets at fair value through profit and loss U$S 89,356,975 14.600 1,304,611,809 1,233,587,761 Trade and other receivables Related parties U$S 2,036,904 14.650 29,840,644 7,138,953 Third parties U$S 9,828,605 14.600 143,497,628 320,316,983 EUR 517,045 16.608 8,586,839 140,909 CHF - 15.279 - 514,916 U$ 3,516 0.460 1,617 7,528 Cash and cash equivalents U$S 45,791,431 14.600 668,554,897 374,564,573 EUR 11,969 16.608 198,775 181,342 U$ 731,714 0.460 336,558 65,670 Total current assets 2,155,628,767 1,936,518,635 Total assets 2,156,880,032 1,937,627,633 LIABILITIES NON CURRENT LIABILITIES Borrowings Related parties U$S 982,004 14.650 14,386,358 13,111,615 Third parties U$S 215,332,501 14.700 3,165,387,758 2,799,538,870 Total non current liabilities 3,179,774,116 2,812,650,485 56 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 29 : (Continuation) Type Amount of foreign currency Exchange rate (1) Total Total CURRENT LIABILITIES Trade and other payables Third parties U$S 87,580,068 14.700 1,287,426,995 958,687,995 EUR 1,833,673 16.758 30,728,690 24,067,178 CHF 147,256 15.285 2,252,062 396,733 NOK 68,200 1.788 121,944 101,464 U$ 26,452 0.460 12,167 10,936 Borrowings Related parties U$S 7,059 14.650 103,410 130,776 Third parties U$S 28,652,366 14.700 421,190,135 311,531,217 Salaries and social security payable Third parties U$ 1,547,344 0.460 711,714 391,304 Total current liabilities 1,742,547,117 1,295,317,603 Total liabilities 4,922,321,233 4,107,968,088 The Exchange rates used correspond to March 31, 2016 rates published by Banco Nación for U.S. dollars (US$), euros (EUR), sterling pounds (£), Swiss francs (CHF), Norwegian kroner (NOK), pound sterling (£) and Uruguayan pesos (U$). For balances with related parties, the average exchange rate was used. NOTE 30 : CONTINGENCIE S As of the issuance date of these unaudited condensed interim financial statements, there are no significant changes regarding the situation disclosed by the Company as of December 31, 2015 with the exception of the following: 30.1 CTLL Legal action for breaches of the joint venture made up of Isolux Corsan Argentina S.A. and Tecna Estudios y Proyectos de Ingeniería S.A. (jointly, “the Contractor”) Regarding the Agreement executed by the parties on December 3, 2015 setting forth the form and the conditions for the cancellation of the outstanding balance by the Contractor in favor of CTLL, the Contractor breached the terms and conditions for the cancellation of each of the installments and, therefore, CTLL initiated proceedings for the enforcement of the amount owed under the Agreement before the Courts of Spain. As at the date of these Condensed Interim Financial Statements, CTLL has collected the whole amount owed under the Agreement, plus interest and expenses for a final amount of US$15.7 million. 57 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 30 : (Continuation) Claim for the recognition of Gas Plus costs In September 2015, CAMMESA informed CTLL that, pursuant to SE Resolution No. 529/14, as from the termination of the first automatic renewal of the natural gas supply agreements in force as at that date (January 2016), it would cease recognizing: (i) any other automatic renewal of such contracts, (ii) costs associated with the acquisition of Gas Plus (including the 10% contemplated under the Master Agreement). Therefore, on September 3, 2015 and January 1, 2016, CTLL declared a force majeure on the agreements for the acquisition of natural gas with Pan American Energy LLC Argentina and PEPASA, respectively, which resulted in the suspension of CTLL's obligations under both agreements. Additionally, claims against CAMMESA were filed regarding both agreements. In the absence of a reply by the former SE, on November 13, 2015 CTLL submitted an administrative claim prior to the filing of a complaint to reverse CAMMESA's decision and, relatedly, to seek a redress for the damages sustained by CTLL. As at the issuance hereof, this claim is pending resolution. NOTE 31 : ECONOMIC AND FINANCIAL SITUATION OF GENERATION, TRANSMISSION AND DISTRIBUTION SEGMENTS 31.1 Generation HIDISA and HINISA During the fiscal years ended December 31, 2015 and 2014, HIDISA and HINISA have disclosed negative gross and operating results. This situation is mainly attributable to the negative impact that SE Resolution No. 95/13 (as amended by SE Resolutions No. 529/14 and No. 482/15) has had on these subsidiaries' remuneration as from the commercial transaction corresponding to the month of November 2013. On March 30, 2016, SE Resolution No. 22/16 was published in the Official Bulletin, which abrogated Schedules I, II, III, IV, V, VI and VII of SE Resolution No.482/15 (which in turn amended SE Resolutions No. 95/13 and 529/14) and provided for a retroactive updating —as from the economic transactions for the month of February, 2016— of the remuneration values for fixed costs (120%), variable costs (40%) and maintenance works (100%). Even though the granted tariff increases have helped to alleviate the negative impact of the remuneration scheme implemented pursuant to SE Resolution No. 95/13 (later updated by SE Resolution No. 529/14 of May 20, 2014 and SE Resolution No. 482/15 of July 10, 2015) on HIDISA and HINISA's economic and financial situation, repeated claims submitted by HIDISA and HINISA through different presentations to CAMMESA and the SE requesting a tariff update more in line with their technical and operating structures have not been addressed. 58 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 31 : (Continuation) CPB As of March 31, 2016, CPB recorded negative working capital for a total amount of $ 345.4 million. Under the Borrowings, CPB registered funding with related parties for $ 291.8 million to be partially refinanced through the financing of Major Maintenance disbursements to be received from CAMMESA. Also, while the cancellation of the loan is subject to the ability to generate excess cash, the financial burden could exceed operating results, and consequently affect the financial position of CPB. 31.2 Distribution In fiscal year 2015, Edenor recorded positive operating and net results, thus reversing its negative economic and financial situation of the last years. This improvement has been achieved as a consequence of the issuance by the SE on March 13, 2015 of Resolution No. 32/15, which addressed the need for the adjustment of the distribution companies’ resources and considered that the adoption of urgent and temporary measures were necessary in order to maintain the normal provision of the public service, object of the concession. In spite of the deterioration of the economic and financial equation over the last years, Edenor has been able to reasonably maintain the quality of the electricity distribution service and satisfy the constant year-on-year increase in the demand for electricity that has accompanied the economic growth and the rise in the standard of living. The imbalance of the business equation was caused by the delay in the compliance with certain obligations under the Adjustment Agreement, especially with regard to both the recognition of the semiannual rate adjustments resulting from the MMC, and the carrying out of the RTI, mitigated by the adoption of certain temporary measures. In this regard, Edenor has absorbed the higher costs associated with the provision of the service and complied with the execution of the investment plan and the carrying out of the essential operation and maintenance works that are necessary to maintain the provision of the public service in a satisfactory manner in terms of quality and safety. Taking into account the above-described situation, on December 16, 2015, the Executive Power issued Executive Order No. 134, which declared the state of emergency in the country’s electricity sector and authorized the MEyM to implement a plan of action for the generation, transmission and distribution of electricity at national level and guarantee the provision of the electricity public service under adequate economic and technical conditions. As part of the measures aimed at the restructuring of the electricity sector, in January 2016, the MEyM issued Resolutions No. 6 and 7 and the ENRE its Resolution No. 1, pursuant to which a new electricity rate system was implemented aimed not only to improve the distribution companies’ revenue in order for them to be able to make investments and carry out network maintenance and expansion works, but also to reflect the approved new generation cost. This new electricity rate system protects those sectors that cannot afford the full cost of the service through the creation of a “Social Tariff”, and is accompanied by a program aimed at reducing the consumption of electricity, also provides for the billing of electricity consumption on a monthly basis in order to soften the impact of the increases on customers. 59 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 31 : (Continuation) At the same time, the aforementioned Resolution No. 7 instructs the ENRE to take all the necessary steps to conclude the RTI before December 31, 2016. In this regard, on April 1, 2016, the ENRE issued Resolution No. 55/2016 which approves the program for the Review of the distribution tariff for the current year and establishes the criteria and methodologies for both the process and the compensation and penalty system (Note 2). Despite these advances, as of March 31, 2016, Edenor continues to record a working capital deficit of $1.5 billion, which includes the amount owed to CAMMESA for $3 billion plus interest accrued as of March 31, 2016, in respect of which Edenor has submitted a proposal of payment based on its available and projected cash flows, and subject to certain conditions being met, such as the approval of a new electricity rate schedule resulting from the completion of the RTI process and the absence of precautionary measures that could prevent its application. As of the date of issuance of these financial statements, CAMMESA’s reply has not yet been received. Under this scenario, Edenor Board of Directors is assessing the sufficiency of the financial resources granted to cover the operation costs, the investment plans and debt interest payments, as well as the impact of the different variables that affect Edenor’s business, such as behavior of the demand, losses, delinquency, penalties and service quality, among others. NOTE 32 : PROJECTS FOR DEVELOPMENT AND EXPLOITATION OF HYDROCARBONS Major developments in the investment projects described below occurred for PEPASA during this period and until the date of issuance of these unaudited condensed interim financial statements. Investment Agreement with YPF for the “Rincón del Mangrullo” Area As of March 31, 2016, production under this agreement reaches approximately 4million m3/day (50% of which correspond to PEPASA), which is marketed through gas supply agreements with different clients at an average price of US$3.6/MMBTU. It should be pointed out that during the month of March, surface facilities were commissioned for service, with which the separation and production capacity is expected to increase to 5million m3/day. As of the closing of these Condensed Interim Financial Statements, the whole gas volume retroactively recognized as at January 1, 2015 pursuant to the Second Addendum to the Agreement with YPF for 63.7 million m3 has been compensated, which represented a total income of approximately $114 million for PEPASA. 60 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 33 : ASSETS CLASSIFIED AS HELD FOR SALE Exclusivity agreement for the sale of interests in TGS On April 22, 2016, the Company agreed with Harz Energy, a subsidiary of the Neuss Group, a 45-day exclusivity period tocomplete the sale of the Company's shareholding and rights in TGS held indirectly through a trust having 40% of CIESA's capital stock (Note 28) and its additional 10% direct interest in such company (Note 9). In consideration of this exclusivity period, Harz Energy has paid to the Company the amount of US$3 million to be discounted from the purchase price which, should the operation be completed, would amount to US$250 million. The main types of assets, included within "holding and others" segment, making up the assets held for sale are the following: Financial assets at fair value through profit and loss 2,768,535,709 - Investments in associates 116,584,115 Total assets classified as held for sale 2,885,119,824 - NOTE 34 : SUBSEQUENT EVENTS Acquisition of Petrobras Argentina S.A.’s Capital Stock Petróleo Brasileiro S.A. and the Company (the “Parties”) have concluded the negotiation of the main terms and conditions for the acquisition by the Company of the whole capital stock of Petrobras Argentina S.A. (“Petrobras Argentina”) held by Petrobras Participaciones S.L., which represents 67.2% of Petrobras Argentina’s capital stock and voting rights. The base price for the transaction amounts to US$892 million (which represents a value of US$1,327 million for 100% of Petrobras Argentina's capital stock). Additionally, the Parties agreed that Petróleo Brasileiro S.A. or one of its affiliates will have: (i) a 33.6 % interest in the concession granted in the Río Neuquén area, where important investments will be made to increase production; and (ii) 100% of Colpa Caranda's assets, in Bolivia, once the requirements set forth by Bolivian regulations have been met. On May 12, 2016, the final terms and conditions of the agreement have been approved by the Company´s Board of Directors and Petróleo Brasileiro S.A.´s Board of Directors. On May 13, 2016, the parties signed the Share Purchase Agreement (the “SPA”). In accordance with terms and conditions of the SPA, the Company has deposited 20% of the base price in an escrow account on Citigroup Citibank, NA . The funds deposited amounts to US$ 178.4 million. 61 NOTES TO THE RESTATED UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 34 : (Continuation) On May 20, 2016, the Board of Directors of the Company has decided to promote a mandatory tender offer in cash and a voluntary exchange offer (to exchange shares of Petrobras Argentina for the Company's shares), targeted to all shareholders of Petrobras Argentina, subject mainly to the closing of the indirect acquisition of 67.1933% of the capital stock and votes of Petrobras Argentina. Likewise, the Board of Directors has approved to call for an Ordinary and Extraordinary General Shareholders' Meeting to be held on June 22, 2016, in order to consider, among other considerations, a capital increase for up to $320 million. General Ordinary and Extraordinary Shareholders’ Meeting On April 29, 2016, the Company’s General Ordinary Shareholders’ Meeting approved the allocation of earnings for the fiscal year ended December 31, 2015, which amounted to $3,065.1 million, as follows: $153.3 million to the legal reserve, and $2,911.8 million to an the voluntary reserve. Acquisition of Greenwind – Wind Power Project On April 18, 2016, CTLL acquired 100% of Greenwind's capital stock and equity for an amount of US$2.1million. Greenwind is a corporation organized in Argentina the main objective of which is the development of the “Corti” wind power project, which consists of the installation of a 100MW capacity park in Bahía Blanca, Province of Buenos Aires. Greenwind holds the right of usufruct over a 1,500-hectare plot of land where wind measurements have been taken during the last four years. PEPASA's VCPs Global Program On April 20, 2016, PEPASA issued Series14 VCPs for a face value of $295.8 million, accruing interest at the Badlar rate plus a 5.9% spread and maturing on April 15, 2017. Interest will be payable on a quarterly basis. NOTE 35 : SUBSEQUENT EVENTS UPDATE AS OF JULY 26, 2016 Generation regulatory framework SE Resolution No. 21/16: Call to companies interested in offering new generation capacity Pampa’s subsidiaries presented 4 different projects, however only one was awarded. The project awarded consists on the expansion of CTLL’s power plant generation capacity by the installation of a new GE MW LMS100 aero-derivative gas-fired turbine generator with a gross capacity of 105 MW by August 2017. The estimated cost of the project is US$ 90 million plus VAT. CTLL has executed the agreements with the relevant contractors for the execution on the works and the future maintenance of such unit. Additionally, CTTL entered into power purchase agreement with CAMMESA to sell CAMMESA the corresponding capacity and generated energy for a period of 10 (ten) years from the project’s commercial operations date. 62 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 35 : (Continuation) Wind Power Projects On May 17, 2016, CTLL acquired 100% of the capital stock and shares of Parques Eólicos del Fin del Mundo S.A. (“PEFM”), for an amount of US$ 0.67 million. PEFM is a company incorporated under the laws of Argentina whose purpose is to develop an eolic project named “PARQUE EOLICO DE LA BAHIA” which will consist of a wind farm with a 50MW capacity, located in Bahía Blanca, Province of Buenos Aires. For such purpose, PEFM has a legal right of use and profit from the 500 hectare and a wind measurement for a 4 year period. Major maintenances CPB´s unit TV29 was released for commercial operation in June 2016, after completion of the necessary tests and trials following the repair of the excitation transformer. New Generation Project. 2014 Thermal Generation Availability Increase Agreement In relation to the execution of the CTLL 2014 Expansion Project to expand the generation capacity of CTLL by 120 MW, on July 15, 2016,the commercial operation of the new aero-derivative gas-fired turbine generator (105 MW) started. As of the date of issuance hereof, CTLL is negotiating with CAMMESA the WEM Supply Agreement under SE Resolution N° 220/2007. Distribution regulatory framework ENRE Resolution 347/12 - Fund for Electric Power Distribution Expansion and Consolidation Works (FOCEDE) According to the provisions of Resolution ENRE No. 2/16, on the discontinuation of the FOCEDE trust, on June 23, 2016 Edenor received $ 86.3 million pesos as reimbursement for the sums transferred to FOCEDE. At the date of issuance of these unaudited condensed interim financial statements, consequently Edenor proceeded to the final settlement of that trust. Edenor’s Precautionary measures As from May 2016 and until the date of issuance of these restated financial statements, Edenor has been notified by several courts from the Province of Buenos Aires of precautionary measures requested by different customers, both individual and districts (Private Hospital de la Merced S.A., Municipio de La Matanza, Club Atlético 3 de Febrero, Club Ferrocarril Mitre Deportivo Social y Cultural, Sociedad Alemana de Gimnasia de Villa Ballester, Club Social y Deportivo Las Heras, Club Sportivo San Andrés, Cooperativa de Trabajo 19 de Diciembre, San Martín, Pilar and Escobar Municipality’s inhabitants), which all together represent more than 30% of Edenor’s sales, ordering the suspension of the tariff increase provided by Resolutions No. 6/2016 and 7/2016 of the Energy and Mining Ministry and Resolution No. 1/2016 of the ENRE, retroactively to the date such resolutions entered in force (February 2016). 63 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 35 : (Continuation) These measures (except for the one covering all the Province of Buenos Aires discussed in the paragraph below) required Edenor to refrain from invoicing with the tariff increase, and to return any amounts of the increases already collected, through a credit on the customers’ accounts. Edenor complied with the courts’ resolutions and started to re-issue the invoices based on previous tariff scheme, crediting amounts collected in addition to those tariffs in each client account. The estimated impact of complying with these resolutions at March 31, 2016 and June 30, 2016 amounts to approximately $ 402 million and $1,470 million, respectively in revenues. The incremental cost related to those revenues are of an estimated amount of $ 229 and $ 681 million, respectively. Also, on July 15, 2016 Edenor has been notified by the ENRE of the issuance by the Second Division of the Federal Court of the City of La Plata, instructing the suspension of the aforementioned tariff increase, applicable to the Province of Buenos Aires. In this case, the resolution from the Court suspends application of the Resolutions mentioned above for a period of three months as from the date of issuance of the injunction, but it does not establish the retroactive application of such suspension. Edenor has requested the intervening courts to give notice to CAMMESA of the suspension of the resolutions mentioned above, so as to avoid CAMMESA to continue invoicing the energy being purchased by Edenor, and affected by the precautionary measures, with the increased seasonal price established by Resolution 6/2016 of the Ministry of Energy and Mining. Furthermore, Edenor has itself given notice to CAMMESA of such situation. Edenor has taken all steps within its reach from a judicial standpoint in order to revert this situation and while it awaits courts definitions, it is evaluating its consequences and any further actions to be taken. Due to these judicial resolutions the Executive Branch, who initially established the tariff increases, requested the Supreme Court of Justice to address the matter and decide on the legality, correspondence and applicability of tariff increases. Application of Resolutions 6 and 7 of the Ministry of Energy and Mining, and 1/2016 of the ENRE, as of March 31, 2016 and June 30, 2016 purport additional revenue to Edenor for an estimated amount of $ 1,974 million and $ 4,898 million, respectively. They also gave place to additional costs (for energy received from CAMMESA) for an estimated amount of $ 820 million and $ 2,204 million. Should the Supreme Court declare these Resolutions null and void, such amounts represent the maximum effect in the financial statements as of June 30, 2016. Notwithstanding the foregoing, in case such resolutions are declared null and void, Edenor understands that the former scheme of Resolution SE No. 32 would re-enter into force, since it was abrogated by Resolution 7, which is now being questioned. In such case the National Government should restart granting assistance to Edenor to pay for its obligations until a new tariff increase is established. At this moment, it is not possible to estimate the final outcome of this situation. In any case, Edenor continues to prepare its financial statements on a going concern basis, as it believes that, until this situation is solved, the government will not require Edenor to pay CAMMESA for the electricity sold, and will also provide funding to Edenor to settle other liabilities (such as salaries) through the Resolution SE No. 32 or a similar regime. 64 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 35 : (Continuation) Borrowings PEPASA On May 27, 2016, under the Rincón del Mangrullo block investment agreement, PEPASA and YPF agreed that YPF will pay PEPASA´s investments and expenses up to U$S 28 million, and that this debt will accrue a 5% fixed rate. PEPASA will cancel principal and interests before November 27, 2016. On June10, 2016, PEPASA entered into a commercial loan agreement with Banco Santander Río S.A. in an amount up to US$ 120 million, which may be drawn down in one or more drawings during the 45-day period following the date of the loan agreement. The loan issued an interest rate equal to 7.5 % and a maturity of 18 months. On June27, 2016, PEPASA issued Ps.403.3million of Series 8 Corporate Bonds at a variable interest rate equal to the BADLAR rate plus 4%, and a maturity of 12 months. Edenor On July 12, 2016 Edenor proceeded to redeem the Corporate Bonds due on 2017. The outstanding amount redeemed was US dollars 14.76 million, 100 % of its nominal value with accrued interest of $ 0.40 million. Natural Gas Surplus Injection Promotion Program (the “Program”) On May 20, 2016, Decree No.704/16 authorized the issuance of U.S.Dollar-denominated bonds issued by the Argentine government (BONAR 2020) for the cancellation of debt outstanding under the Program as of December31, 2015. This decree establishes certain restrictions on the transferability of such bonds until December 2017 (monthly 3%) and requires certain information on a monthly basis. On June9, 2016, PEPASA submitted a letter accepting payment of $ 455.5million, the compensation owed to us through December2015, with US$ 29.5 million BONAR2020 bonds. Sale of interests in TGS The exclusivity period agreed with Harz Energy, has expired without having finalized the sale of the stock of shares and rights, indirectly owned by the Company in TGS, which implied / resulted in a loss by Grupo Neuss of the compensation paid of US$ 3 million. On 18 July, 2016 the Company entered into an agreement with Grupo Inversor Petroquímica S.L. (part of Grupo GIP, controlled by the Sielecki family), WST S.A. and PCT L.L.C. (part of Grupo Werthein) (jointly hereafter the “Buyers”) for the sale of the capital stock and rights (the “Transaction”) indirectly owned by the Company in TGS. The base price was established, subject to certain adjustments, in the amount of US$ 241 million. 65 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 35 : (Continuation) On 19 de July, 2016 the Buyers paid to the Company the amount of US$ 8 million as part of the purchase price. An additional payment of US$ 153 million shall be paid at the closing of the transaction for the acquisition of Petrobras Argentina S.A. and the remainder US$ 80 million shall be paid on or before February 15, 2017 with a 5% annual interest. Acquisition of Petrobras Participaciones S.L. PetrobrasBrazil and the Company (the “Parties”) have concluded the negotiations of the main terms and conditions to acquire all of the shares of Petrobras Participaciones S.L., the company which owns 67.1933% of Petrobras Argentina’s capital stock and voting rights and certain intercompany indebtedness of Petrobras Participaciones S.L. (“the Transaction”). On May 12, 2016, the final terms and conditions of the agreement have been approved by the Company´s Board of Directors and PetrobrasBrazil´s Board of Directors. On May 13, 2016, the parties signed the Share Purchase Agreement (the “SPA”). In accordance with terms and conditions of the SPA, the Company has deposited 20% of the base price (US$ 178.4 million) in an escrow account on Citigroup Citibank, NA. The Company will acquire all of the shares of Petrobras Participaciones S.L., upon satisfaction of the conditions precedent for closing of the Transaction. (i) The base price of the Transaction is US$ 892 million (representing a value of US $1,327 million for 100% of the shares of Petrobras Argentina). The base price is subject to adjustments that have been agreed among the parties and that the Company believe not to be material. (ii) The Company will fund the final Transaction price with a combination of the following: (i) own resources using (a) cash at hand of up to US$ 220 million and (b) up to US$ 250 million from the sale of interests in TGS, which sale shall be completed prior to Closing of the Transaction; (ii) bank financing of up to US$ 700 million; (iii) private financing of up to US$ 225 million;and (iv) financing to be provided by a vehicle controlled by the controlling shareholders of the Company of up to US$ 50 million. (iii) In addition, Pampa's board of directors approved that, subject to the approval of the board of Petrobras Argentina, an affiliate of Petrobrás Brazil shall acquire from Petrobras Argentina, after closing of the Transaction, 33.6% of the rights and obligations of the Río Neuquén concession area, and the assets related to such interests, as well as 100% of the rights and obligations under the Operating Agreement entered into by Petrobras Argentina – Bolivian Branch and Yacimientos Petrolíferos Fiscales Bolivianos, in relation to the Colpa and Caranda areas in Bolivia, subject to government approvals in Bolivia, for the net amount of US$ 52 million. (iv) YPF S.A. shall acquire the remaining 33.33% of Río Neuquén concession area and 100% of Aguada de la Arena participating interest for US$ 140 million Cash tender offer and an exchange tender offer On May 20, 2016 the Board of Directors of the Company decided to launch a mandatory cash tender offer (the “Cash Tender Offer”), in accordance with the provisions of the Argentine capital markets lawand the regulations of the CNV relating to mandatory tender offers in case of change of control and indirect acquisition; and simultaneously a voluntary exchange tender offer (the “Exchange Offer” and together with the Cash Offer, the “Offer”), directed to all shareholders in possession of ordinary Class “B”, capital and voting stock with a nominal value of one Argentine peso (Ps. 1) each and one vote per share, currently issued and in circulation of Petrobras Argentina. 66 NOTES TO THERESTATEDUNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 35 : (Continuation) The Board of Directors has therefore: (i) approved the public Cash Tender Offer and Exchange Offer, which is subject to the closing of the Transaction and the granting of all necessary approvals by the CNV, (ii) fixed the offer price of the Cash Tender Offer in US$ 0,6574 per share of Petrobras Argentina, subject to certain price adjustments contained in the Transaction agreements; (iii) fix the exchange ratio for the Exchange Offer as the average weighted price of the Company’s shares during the 5 days prior to the opening of the period for the receipt of acceptance of offers divided by the price per share of Petrobras Argentina set for the Cash Tender Offer and will allow, if so decided by Company´s Shareholders Meeting, the Board of Directors to determine an adjustment factor of more or less 10%; (iv) approved to hold an Ordinary and Extraordinary General Shareholders Meeting to consider, among others, a capital increase for up to Ps. 320 million, that will represent a 15.87% of the Company’s capital stock and votes after the capital increase is perfected and the issuance of shares of Pampa in relation to the Exchange Offer as well as with the suspension of the preferred subscription rights and the amendment of the Company’s corporate purpose. On June 22, 2016, the General Ordinary and Extraordinary Shareholders’ Meeting of the Company resolved to approve all the decisions submitted for approval by the abovementioned Board of Directors. The Company is currently evaluating the possibility of, upon Closing of the Transaction and all the relevant corporate and regulatory approvals, merging the Company with Petrobras Argentina, being the Company the surviving entity. For this purpose, the abovementioned Shareholders’ Meeting of the Company resolved to amend Section 4 of the Company´s Corporate Bylaws referred to the corporate purpose with the purpose of including the main activities of the company to merge. 67 Report of Independent Registered Public Accounting Firm To the board of directors and shareholders of Pampa Energía Sociedad Anónima (Pampa Energía S.A.) We have reviewed the accompanying unaudited consolidated condensed interim statement of financial position of Pampa Energía S.A. and its subsidiaries as of March 31, 2016, and the related unaudited consolidated condensed interim statement of comprehensive income (loss) for the three-month periods ended March 31, 2016 and 2015 and the unaudited consolidated condensed interim statement of cash flows for the three month periods ended March 31, 2016 and 2015. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. As discussed in Note 1 to the unaudited consolidated condensed interim financial statements, the Company has restated its consolidated statements of cash flows for the three month periods ended March 31, 2016 and 2015 to correct a misstatement. Based on our review, we are not aware of any material modifications that should be made to the accompanying unaudited consolidated condensed interim financial statements for them to be in conformity with International Accounting Standard 34 “Interim Financial Reporting”, as issued by the International Accounting Standard Board. Autonomous City of Buenos Aires, July 26, 2016. /S/ PRICE WATERHOUSE & CO. S.R.L. (Partner) R. Sergio Cravero 68
